United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1316
                                   ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       *
                                     * Appeal from the United States
      v.                             * District Court for the District
                                     * of North Dakota.
Alfonso Rodriguez, Jr.,              *
                                     *
           Defendant-Appellant.      *
                                ___________

                             Submitted: February 12, 2009
                                Filed: September 22, 2009
                                 ___________

Before LOKEN, Chief Judge, MELLOY and BENTON, Circuit Judges.
                              ___________

BENTON, Circuit Judge.

       A jury convicted Alfonso Rodriguez, Jr., of kidnapping Dru Kathrina Sjodin
and transporting her across state lines, resulting in death. 18 U.S.C. § 1201(a)(1).
The jury imposed a sentence of death. See 18 U.S.C. §§ 3591, 3593. Having
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3595(a), this court affirms.

                                         I.

      Dru Sjodin left a mall in Grand Forks, North Dakota, on the afternoon of
November 22, 2003. After she missed work that evening, a friend reported her
absence to the police, who discovered her car in the mall’s parking lot with a knife
sheath beside it. Sjodin’s phone-service provider, when contacted, told police her
phone was “bouncing” off a cell tower near Crookston, Minnesota. Three days later,
investigators found one of Sjodin’s shoes under a bypass near Crookston.

       Investigators interviewed persons in the surrounding area with convictions for
kidnapping or sex offenses. Alfonso Rodriguez, Jr. — a Crookston resident and a
Level III sex offender released from prison six months earlier — told police he
traveled to Grand Forks on November 22 to visit the mall and see a movie. Police
examined his car, which had small blood splatters in the back seat and a knife in the
trunk matching the sheath found near Sjodin’s car. The movie Rodriguez claimed to
have watched on November 22 was not playing at the mall’s movie theater that day.

      Sjodin’s body was found on April 17, 2004, in a drainage ditch outside of
Crookston; her phone was nearby. Her body was naked below the waist, hands tied
behind her back. Rope and remnants of a plastic bag encircled her neck. Her upper-
body garments were pulled down off her shoulders. Police recovered hair and fiber
samples from the body, which matched Rodriguez and his possessions. According to
the autopsy, the most likely cause of death was asphyxiation or suffocation, a slash
wound to the neck, or exposure to the elements.

       The government charged Rodriguez with kidnapping Sjodin and transporting
her across state lines, resulting in death. 18 U.S.C. § 1201(a)(1). Seeking the death
penalty, the government charged four statutory aggravating factors, 18 U.S.C. §
3592(c)(1), (4), (6), and (9).

      The jury convicted Rodriguez of the single count. The district court1 bifurcated
penalty proceedings into an eligibility phase and a selection phase.



      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.

                                         -2-
       During the eligibility phase, the jury found the government proved three
statutory aggravating factors beyond a reasonable doubt: (1) 18 U.S.C. § 3592(c)(1),
causing death during commission of another crime, kidnapping; (2) § 3592(c)(4), at
least two prior felony convictions for infliction or attempted infliction of serious
bodily injury; and (3) § 3592(c)(6), committing the offense in an especially heinous,
cruel, or depraved manner. The jury found the government did not prove: (4) §
3592(c)(9), committing the offense after substantial planning and premeditation.

       During the selection phase, Rodriguez called 24 witnesses, the government six.
Rodriguez submitted 30 mitigating factors; jurors found 25, including 19
unanimously. The government submitted one non-statutory aggravating factor —
loss, injury, and harm to Dru Sjodin and her family, which the jury found
unanimously. The jury recommended a sentence of death, which the district court
imposed. See id. § 3594.

      Rodriguez appeals, challenging venue, jury composition and selection,
evidentiary rulings, penalty-phase closing arguments, the 18 U.S.C. § 3592(c)(4)
aggravating factor, penalty-phase jury instructions, and the constitutionality of the
death penalty.

                                       II. Venue

      “In all criminal prosecutions, the accused shall enjoy the right to a speedy and
public trial, by an impartial jury of the State and district wherein the crime shall have
been committed . . . .” U.S. Const. amend. VI. “[W]here a crime consists of distinct
parts which have different localities the whole may be tried where any part can be
proved to have been done.” United States v. Rodriguez-Moreno, 526 U.S. 275, 281
(1999), quoting United States v. Lombardo, 241 U.S. 73, 77 (1916). Here, the crime
consisted of distinct parts occurring in North Dakota and Minnesota, and venue would
have been proper in either district. Fed. R. Crim. P. 18.


                                          -3-
       A North Dakota grand jury indicted Rodriguez, who moved to change venue
to Minnesota, citing pretrial publicity. This court examines denials of change-of-
venue motions based on pretrial publicity under a two-tier standard for presumed
prejudice and actual prejudice. United States v. Blom, 242 F.3d 799, 803 (8th Cir.
2001). Rodriguez argues: (a) the district court erred by not finding a presumption of
prejudice in North Dakota, (b) jurors’ voir dire statements demonstrated actual
prejudice, (c) Criminal Rule 21 required transfer of venue, and (d) by denying
additional funds for a venue study, the district court violated Ake v. Oklahoma, 470
U.S. 68 (1985). This court reviews denials of venue and Ake motions for abuse of
discretion. United States v. Stanko, 528 F.3d 581, 584 (8th Cir. 2008) (venue);
United States v. Ross, 210 F.3d 916, 921 (8th Cir. 2000) (Ake).


                       A. Presumption of prejudice analysis


       A motion to change venue must be granted if “pretrial publicity was so
extensive that a reviewing court is required to presume unfairness of constitutional
magnitude.” Blom, 242 F.3d at 803 (quotations and citations omitted). In Irvin v.
Dowd, the Supreme Court presumed prejudice when a newspaper received by 95
percent of local residents commented on the accused serial killer’s presumed guilt,
prior crimes, lie-detector test failure, confession, and anticipated punishment. Irvin
v. Dowd, 366 U.S. 717, 725-26 (1961).


      To show a presumption of prejudice, Rodriguez cites extensive North Dakota
media coverage, including 241 articles about the case in the Fargo Forum (some
allegedly inflammatory); statements by public officials about the case; two public
opinion polls, from September 2004 and February 2006; statements by 98 of 214
examined venirepersons indicating a belief in Rodriguez’s guilt; and, statements by
serving jurors about public animosity toward Rodriguez.


                                         -4-
       Denying the motion to change venue, the district court took several measures
to reduce the risk of prejudice. The court moved the trial from Grand Forks to Fargo,
80 miles away, and excluded Grand Forks-area residents from the venire. The court
assembled a 590-person jury pool, twelve times the normal size, and required jurors
to answer a 121-question form, including detailed questions on their knowledge and
beliefs about the case. Rodriguez received ten additional peremptory strikes, for 30
total. The court spent 21 days conducting voir dire. Reviewing the cited newspaper
stories, the court concluded they were unlikely to unfairly prejudice the public against
Rodriguez.


        This court’s decision in United States v. Blom, 242 F.3d 799 (8th Cir. 2001),
answers most of the presumed-prejudice arguments in this case. There, local media
extensively reported prosecutors’ allegations that Blom kidnapped and murdered a
female teenager. Tried on a federal weapons charge, Blom moved for change of
venue, citing local media coverage. This court affirmed the denial of the motion,
noting the district court moved the trial to a city within the state away from the crime
site, excluded crime-area residents from the venire but expanded the venire to the
whole state, assembled a jury pool three times the normal size, sent questionnaires to
all prospective jurors, and increased the number of peremptory strikes for each side.
Id. at 803-04. See also United States v. Allee, 299 F.3d 996, 1000 (8th Cir. 2002)
(finding no presumption of prejudice, despite 200 articles about the crime, when most
news coverage was non-inflammatory and appeared two months-to-one year before
trial).


      Rodriguez also cites statements by public officials. A U.S. Senator who
sponsored “Dru’s Law” stated his hope that “justice will be done.”2 The Governor of


      2
        The proposed “Dru’s Law” establishing a national sex offender database was
later incorporated in the Adam Walsh Child Protection and Safety Act, Pub. L. No.
109-248, 120 Stat. 587, § 120 (2006).

                                          -5-
Minnesota expressed his opinion, after the guilty verdict, that if the death penalty was
ever appropriate, it was appropriate in this case. On this record, neither statement
unfairly prejudiced Rodriguez.


       The only significant distinction between this case and Blom or Allee is the
public opinion data. This court has expressed doubts about the relevance of such polls
when reviewing rejected change-of-venue motions. See Shapiro v. Kaufman, 855
F.2d 620, 621 (8th Cir. 1988) (declining, in a civil case, to attach significance to poll
indicating defendant’s local popularity); United States v. Eagle, 586 F.2d 1193, 1195
(8th Cir. 1978) (finding public opinion survey about attitudes toward Native
Americans charged with high-profile killings irrelevant to unrelated case involving
Native American defendants); United States v. Long Elk, 565 F.2d 1032, 1041 (8th
Cir. 1977) (noting the district court considered but declined to rely on a public opinion
poll).


        At least three other circuits have declined to rely on public opinion polls when
reviewing denials of motions for change of venue in criminal cases. See United States
v. Campa, 459 F.3d 1121, 1145-46 (11th Cir. 2006) (en banc) (district court did not
err by refusing to rely on public opinion poll when it had methodological problems);
United States v. Malmay, 671 F.2d 869, 875-76 (5th Cir. 1982) (district court did not
err by denying change-of-venue motion when public opinion poll revealed only
general public awareness of the crime rather than widespread belief about defendant’s
guilt); United States v. Haldeman, 559 F.2d 31, 64 n.43 (D.C. Cir. 1976) (trial judge
had discretion to ignore “a poll taken in private by private pollsters and paid for by
one side,” given adequacy of voir dire procedures).


       This court’s precedents do not require a district court to consider public opinion
polls when ruling on change-of-venue motions. Even if these polls were considered,
however, they do not demonstrate widespread community prejudice. The first poll,

                                          -6-
conducted in 2004, offers little insight into community views at the time of the 2006
trial. See Patton v. Yount, 467 U.S. 1025, 1032 (1984) (noting the trial occurred four
years after the initial media coverage “at a time when prejudicial publicity was greatly
diminished and community sentiment had softened”).


       The second poll was conducted six months before Rodriguez’s trial in North
Dakota’s Southeast Division. This poll showed that about 42 percent of the
respondents strongly held an opinion of Rodriguez’s guilt, and the district court
concluded that special voir dire protocols would screen out prejudiced jurors. The
court also observed that media coverage had not been inflammatory, and that two
years had passed since Sjodin disappeared. The district court did not abuse its
discretion by denying the motion for change of venue based on presumed prejudice.


                             B. Actual prejudice analysis


      Rodriguez next argues that voir dire revealed actual prejudice by some jurors.
This court “independently evaluate[s] the voir dire testimony of the impaneled jury
in order to determine whether an impartial jury was selected, thus obviating the
necessity for a change of venue.” Blom, 242 F.3d at 804 (citation omitted).


       Rodriguez first asserts that eleven jurors’ exposure to pretrial publicity
demonstrates actual prejudice. By itself, exposure to pretrial publicity, however, does
not establish prejudice. United States v. Bliss, 735 F.2d 294, 297-98 (8th Cir. 1984)
(“[T]he due process guarantee of trial by a fair and impartial jury can be met even
where, as here, virtually all of the veniremen admit to some knowledge of the
defendant due to pretrial publicity.”).




                                          -7-
       Next, Rodriguez cites: (1) three serving jurors’ knowledge of his prior
convictions, received through the media; (2) three serving jurors’ alleged opinions of
his guilt, based on media accounts; and (3) five serving jurors’ statements that, after
being called for jury service, they discussed the case with others and received opinions
about Rodriguez’s guilt.


                     1. Jurors’ knowledge of prior convictions


!     Juror 3 testified that she “heard a little” about Rodriguez’s prior crimes, but
      stated that “if that’s not what the case is about, then that wouldn’t be what I
      would be considering.”


!      Juror 14 testified that she had heard Rodriguez previously committed some
      crimes, following which defense counsel told her the details of those crimes.
      Juror 14 then stated that she “would need to have all of the facts” before
      deciding Rodriguez’s guilt in this case.


!     Juror 15 stated that she did not think she had read about any criminal
      convictions but that, if informed of prior convictions, she would not
      automatically vote to convict or impose the death penalty.


                         2. Jurors’ pretrial opinions of guilt


!     Juror 3 testified that, having read some newspaper stories, “I guess you form
      somewhat of an opinion but it’s not — nothing is ground in my mind one way
      or the other.” When asked if she could put that opinion aside she replied, “I
      think so, yes.”


                                          -8-
!     When asked by the court whether he had an opinion about Rodriguez’s guilt or
      innocence, Juror 8 stated: “No. I guess in the early stages when everything first
      happened I guess you assume guilty. But right now I guess you need to look at
      the evidence and see where it goes.”


!     Juror 11 indicated that, based on initial media accounts, he did believe that
      Rodriguez was guilty, but that he could put that opinion aside and require the
      government to prove its case beyond a reasonable doubt.3


                      3. Jurors’ discussions with other people


!     Juror 2 stated that “probably a dozen” close friends and family had expressed
      their opinions about Rodriguez’s guilt, her two sons opined that Rodriguez



      3



Q. As you’re sitting here right now, do you have an opinion on the guilt or innocence?
A. Yeah, I have an opinion.
Q. Could you tell me what that opinion is?
A. Right now my opinion is he’s guilty.
Q. And what do you base that on?
A. Just on the news reports and such after -- when the case first broke.
Q. And are those the same opinions that you say you could set aside?
A. Yes.
....
Q. Could you give the defendant the benefit of that presumption of innocence?
A. Yes.
Q. And the burden rests on the United States to prove each of the essential elements
of the offense charged with proof beyond a reasonable doubt before the defendant
could be convicted. Could you give – or hold the United States to that burden?
A. Yes.


                                         -9-
      “should be done away with,” but she herself did not “really have an opinion. I
      would like to hear the evidence.”


!     Juror 3 testified that several family members had expressed opinions about the
      case, but that “I don’t go by other people’s opinion.”


!     Juror 11 indicated that his wife and co-workers had expressed opinions about
      Rodriguez’s guilt and their desire for death to be imposed, but he also stated
      that he could put those opinions aside when serving on the jury.4


!     Juror 13 testified that his boss believed Rodriguez was guilty, but that he would
      not feel any pressure to arrive at a guilty verdict because of his boss’s opinion.


!     Juror 16 noted that while she had expressed to her family sympathy for the
      victim’s family, such sympathy “absolutely . . . cannot be” the basis of a guilty
      verdict.




      4



Q. And what did they express generally?
A. Probably generally would be guilty.
Q. That would be your co-workers and your friends and your wife?
A. Yes.
Q. Was there expressions about punishment from those same people?
A. Yes. Most of them feel pretty strongly for the death penalty.
....

Q. So do you feel that that would influence you at all?
A. No. I feel I could make this decision on my own, you know, and not get pulled
from outside.

                                         -10-
      In Blom, all jurors “had at least some knowledge that Blom was connected with
or accused of” the publicized kidnapping. Blom, 242 F.3d at 804. This court found
no actual prejudice because “[e]ach declared he or she could put aside all pretrial
publicity, recognize the presumption of innocence in Blom’s favor, and render an
impartial verdict based solely on the evidence presented at trial.” Id.


       As for jurors who expressed an initial impression of guilt, if the district court
accepts assurances that they will set aside any preconceived beliefs, the court’s ruling
is a credibility finding, which this court reviews for clear error. Id. at 805, citing
Reynolds v. United States, 98 U.S. 145, 156-57 (1878). “Mere exposure to publicity
or the formation of tentative impressions by some jurors is not enough to require a
change of venue.” United States v. Harvey, 756 F.2d 636, 640 (8th Cir. 1985). “The
ultimate test is whether a juror has been exposed to pre-trial publicity and, if so,
whether he or she can set aside any impression or opinion resulting from that exposure
and render a verdict based solely on the evidence presented at trial.” Id. The district
court was not clearly erroneous in finding that the jurors’ statements, in context, do
not establish actual prejudice.


                                C. Criminal Rule 21(a)


       Rodriguez asserts that Rule 21(a) “grants a defendant even more protection
against prejudicial pretrial publicity and community passion than does the
constitutional due process standard.” The Rule states: “Upon the defendant’s motion,
the court must transfer the proceeding against that defendant to another district if the
court is satisfied that so great a prejudice against the defendant exists in the
transferring district that the defendant cannot obtain a fair and impartial trial there.”
Fed. R. Crim. P. 21(a).




                                          -11-
       Rodriguez bases this argument on Marshall v. United States, 360 U.S. 310
(1959) (per curiam). There, the Supreme Court reversed a federal conviction when
seven jurors read newspaper stories during trial about the defendant’s prior criminal
conduct. Id. at 1172-73. Rodriguez also cites Chief Justice Burger’s concurring
opinion in Murphy v. Florida, which commented on the Court’s supervisory powers
in federal cases, and a district court decision granting a change-of-venue motion based
on its reading of Rule 21(a). See Murphy v. Florida, 421 U.S. 794, 804 (1975)
(Burger, C.J., concurring); United States v. Tokars, 839 F. Supp. 1578, 1582-84 (N.D.
Ga. 1993).


       Rodriguez’s Rule 21(a) argument is unpersuasive. Neither the text of the Rule
nor the Advisory Committee Note supports his interpretation. Marshall does not cite
Rule 21, and that case involved juror exposure to news stories during, not before, trial.
Chief Justice Burger’s concurrence in Murphy, which likewise does not cite Rule 21,
offers less guidance than the Supreme Court’s more specific venue holdings. This
court declines to follow the Tokars district court’s reading of Rule 21(a).

                       D. Alleged violation of Ake v. Oklahoma

        The district court approved $7,500 for venue studies of North Dakota and
Minnesota, but denied Rodriguez’s request for additional funding to study Minnesota.
Rodriguez asserts that the denial of this request violates Ake v. Oklahoma, 470 U.S.
68 (1985). “The decision of whether to fund an expert rests in the sound discretion
of the trial court and we will not reverse absent an abuse of discretion.” United States
v. Ross, 210 F.3d 916, 921 (8th Cir. 2000).

       “[W]hen a defendant has made a preliminary showing that his sanity at the time
of the offense is likely to be a significant factor at trial, the Constitution requires that
a State provide access to a psychiatrist’s assistance on this issue if the defendant
cannot otherwise afford one.” Ake, 470 U.S. at 74. Ake analogizes psychiatric

                                           -12-
evaluations to other criminal defense rights — such as state-provided appeal
transcripts and blood tests in paternity suits — but does not mention venue studies.
Id. at 76. The opinion does, however, state that “the consistent theme of these cases”
is “[m]eaningful access to justice.” Id. at 77.

      To establish an Ake violation, “the defendant must show a reasonable
probability that an expert would aid his defense, and that denial of expert assistance
would result in an unfair trial.” Little v. Armontrout, 835 F.2d 1240, 1244 (8th Cir.
1987) (en banc). The Little court reversed a rape conviction based on the victim’s
hypnosis-induced identification of the defendant. Id. at 1244-45. The state courts
denied funding for a defense expert to challenge the hypnosis testimony. Reversing,
this court found the expert might have shown the victim’s identification was
influenced by “improper suggestion.” Id. at 1245.

       Assuming, without deciding, that the denial of funding for a venue study could
violate Ake, Rodriguez must show by a reasonable probability that the additional
venue-study funding would have aided his defense, and that the denial of funds
resulted in an unfair trial. Neither of the two completed venue studies revealed
prejudice sufficient to render a trial unfair, and the district court’s 21-day voir dire
process screened out prejudiced jurors, consistent with Blom and Allee. The district
court did not abuse its discretion by denying additional funds.

                         III. Jury composition and selection

       The district court assembled a 590-person venire drawn from across North
Dakota, excluding the Grand Forks area. During voir dire, the court reduced this
pool to 62 potential regular jurors and eight potential alternates. The court
empaneled a jury of 12 persons and four alternates.




                                         -13-
      Rodriguez challenges the district court’s jury selection plan, its rejection of two
Batson challenges, and its exclusion of two venire members under Witt.

                                A. Jury Selection Plan

      Rodriguez alleges that African-Americans and Hispanics were under-
represented in the venire, in violation of Duren v. Missouri, 439 U.S. 357 (1979), and
the Jury Selection and Service Act, 28 U.S.C. § 1861. Allegations of racial
discrimination in jury pools involve mixed questions of law and fact, and receive de
novo review. United States v. Morin, 338 F.3d 838, 843 (8th Cir. 2003).

                                       1. Duren

        “In all criminal prosecutions, the accused shall enjoy the right to a speedy and
public trial, by an impartial jury of the State and district wherein the crime shall have
been committed . . . .” U.S. Const. amend. VI. “[T]he American concept of the jury
trial contemplates a jury drawn from a fair cross section of the community.” Taylor
v. Louisiana, 419 U.S. 522, 527 (1975). In Duren, the Supreme Court held that
“systematic exclusion” of women from jury venires violates the constitution’s fair
cross-section requirement. Duren, 439 U.S. at 360. To establish a Duren violation,
Rodriguez must show:

      (1) that the group alleged to be excluded is a “distinctive” group in the
      community; (2) that the representation of this group in venires from
      which juries are selected is not fair and reasonable in relation to the
      number of such persons in the community; and (3) that this
      underrepresentation is due to systematic exclusion of the group in the
      jury-selection process.

Id. at 364.

      Rodriguez asserts that the district court’s jury selection plan systematically
excludes minorities by relying on lists of actual voters from the most recent

                                          -14-
presidential election. As African-Americans and Hispanics in North Dakota
participated in the 2004 election at lower rates than the state’s whites, the proportion
of minorities in the 590-person venire was lower than the overall proportion of
minorities in North Dakota. The district court found Rodriguez met elements (1) and
(2) of the Duren test.

       Relying on Eighth Circuit case law, the district court held that, to establish
Duren element (3), Rodriguez had to show minorities faced obstacles to voting in
North Dakota. See United States v. Greatwalker, 356 F.3d 908, 911 (8th Cir. 2004)
(per curiam); Morin, 338 F.3d at 844; United States v. Garcia, 991 F.2d 489, 492 (8th
Cir. 1993).5 “Absent proof that Native Americans, in particular, face obstacles to
voter registration in presidential elections, [e]thnic and racial disparities between the
general population and jury pools do not by themselves invalidate the use of voter
registration lists and cannot establish the systematic exclusion of allegedly under-
represented groups.” Morin, 338 F.3d at 844 (quotations omitted).

      Rodriguez offered no proof that minorities in North Dakota faced obstacles to
voting. The Duren challenge fails under element (3).

                          2. Jury Service and Selection Act

       The JSSA requires that “grand and petit juries [be] selected at random from a
fair cross section of the community in the district or division wherein the court
convenes.” 28 U.S.C. § 1861. A court may dismiss an indictment based on a JSSA
violation. Id. § 1867(a).


      5
        A panel of this court once criticized Garcia, arguing that using actual-voter
lists under-represents minorities in jury pools. United States v. Rogers, 73 F.3d 774,
776-77 (8th Cir. 1996). The panel recognized, however, that it was bound by the
court’s prior decision, and the en banc court denied a petition for rehearing. Id. at
774.

                                          -15-
      This court “analyze[s] the [Jury Selection and Service] Act and the Sixth
Amendment’s fair-cross-section requirement under identical legal standards.” United
States v. Sanchez, 156 F.3d 875, 879 n.3 (8th Cir. 1998). See also United States v.
Di Pasquale, 864 F.2d 271, 282 n.15 (3d Cir. 1988) (same); United States v. Miller,
771 F.2d 1219, 1227 (9th Cir. 1985) (same); United States v. Test, 550 F.2d 577, 584-
85 (10th Cir. 1976) (same). Since the Duren challenge fails, so must the JSSA claim.



                                B. Batson challenges

      The government peremptorily struck Venireperson L.S., the only African-
American among the 62 potential jurors, and Venireperson C.A., one of two Native
Americans among the potential jurors. The district court rejected Batson challenges
to both strikes. This court reviews the denial of Batson challenges for clear error.
United States v. Bolden, 545 F.3d 609, 614 (8th Cir. 2008).

      To establish a Batson violation:

      First, the defendant must make a prima facie case that the prosecution’s
      strike was motivated by race; second, the prosecution must offer a race-
      neutral reason for the strike; and third, taking into account all the
      evidence, the trial court must find whether or not the prosecutor was
      motivated by purposeful discrimination.

United States v. Spotted Elk, 548 F.3d 641, 658 (8th Cir. 2008), cert. denied, 129
S. Ct. 1658, 2017, 2452 (2009), citing Snyder v. Louisiana, 128 S. Ct. 1203, 1207
(2008).

      Rodriguez argues the district court failed to properly compare struck jurors with
non-struck jurors. “If a prosecutor’s proffered reason for striking a black panelist
applies just as well to an otherwise-similar nonblack who is permitted to serve, that

                                         -16-
is evidence tending to prove purposeful discrimination to be considered at Batson’s
third step.” Miller-El v. Dretke, 545 U.S. 231, 241 (2005).

                                 1. Venireperson L.S.

       The district court found the government’s peremptory strike of L.S., the only
African-American in the 62-person eligible-juror pool, established a prima facie
Batson violation. The government offered three race-neutral reasons for striking L.S.:
(1) she held a theater arts degree, supposedly indicating liberal bias; (2) she stated in
her questionnaire that she did not trust police because they harassed minorities; and
(3) her brother spent 22 months in jail for assaulting a law enforcement officer. The
district court accepted the government’s reasons under the third step of the Batson
test.

       Rodriguez challenges the government’s first reason, but not its second or third.
Reviewing the voir dire record, this court concludes the district court did not clearly
err by accepting the government’s race-neutral reasons for striking L.S., which do not
apply just as well to an otherwise-similar non-minority who served on the jury. See
United States v. Plumman, 409 F.3d 919, 928 (8th Cir. 2005) (district court did not
err by rejecting Batson challenge when “the prosecutor articulated multiple, non-
discriminatory reasons for exercising peremptory challenges” and defense counsel
failed to establish the reasons were a pretext for race discrimination).

                                 2. Venireperson C.A.

       The district court found a prima facie Batson violation based on the strike of
Venireperson C.A., a member of the eight-person alternate juror pool and one of two
Native Americans on the entire venire. During the second step of the Batson inquiry,
the government gave three race-neutral reasons for striking C.A.: (1) his statement that
capital punishment should be imposed only in extreme circumstances, (2) he is a



                                          -17-
college professor, an allegedly liberal profession; and (3) his brother spent time in
prison for assault.

      Rodriguez attacks only one of the government’s proffered reasons as pretextual.
The district court’s analysis under Batson step three, relying in part on C.A.’s family’s
criminal history, was not clearly erroneous. Plumman, 409 F.3d at 928.6

                            C. Jurors excluded under Witt

       Rodriguez challenges the removal of two members of the venire based on their
voiced concerns about the death penalty. “[A] potential juror may be excluded for
cause based on his or her views on capital punishment only if those views would
‘prevent or substantially impair the performance of his duties as a juror in accordance
with his instructions and his oath.’” United States v. Purkey, 428 F.3d 738, 750 (8th
Cir. 2005), quoting Wainwright v. Witt, 469 U.S. 412, 420 (1985). “We review a
district court’s removal of death-scrupled venirepersons for an abuse of discretion.”
Id.

                                 1. Venireperson H.C.

      H.C. testified during voir dire:

      Q: Could you envision a case that you could fairly consider all the
      evidence and make a decision that the death penalty is appropriate?




      6
        Rodriguez bases an alternative Batson argument on Smulls v. Roper, 467 F.3d
1108, 1114 (8th Cir. 2006), which has since been overruled. See Smulls v. Roper, 535
F.3d 853, 856 (8th Cir. 2008) (en banc), cert. denied, 129 S. Ct. 1905 (2009). This
court is bound by the en banc ruling.

                                          -18-
      A: I don’t know. I’d probably — it would be questionable. I’d try to, but
      I really have trouble with the death penalty in any case, like I said, not
      even thinking about this case. So my impartiality might be skewed in
      that way.
      ....

      A: It’s not just a feeling thing. It’s just — nothing to do with this case.
      I do have trouble with the death penalty.
      ....

      A: Okay. Well, just having anything to say or do about putting someone
      to death, you know, is bothersome, just that statement. And then also,
      you know, just throughout the year that someone has been put to death
      and then data comes out later on, whether it be years later, you know,
      someone was innocent, then the patient — not patient but the person has
      been put to death.

       Rodriguez asserts that H.C.’s testimony indicates he could follow the court’s
instructions, and thus was wrongfully excluded in violation of Adams v. Texas, 448
U.S. 38, 50-51 (1980). In Adams, the Supreme Court reversed the death penalty when
Texas courts excluded prospective jurors “who stated that they would be ‘affected’ by
the possibility of the death penalty, but who apparently meant only that the potentially
lethal consequences of their decision would invest their deliberations with greater
seriousness and gravity or would involve them emotionally.” Id. at 49. “But neither
nervousness, emotional involvement, nor inability to deny or confirm any effect
whatsoever is equivalent to an unwillingness or an inability on the part of the jurors
to follow the court’s instructions and obey their oaths, regardless of their feelings
about the death penalty.” Id. at 50.

      Venireperson H.C.’s testimony indicated he would be more than simply
“affected” by voting to impose the death penalty. He stated that his “impartiality
might be skewed,” that he had “trouble” with the death penalty, and that the penalty
was “bothersome” because of post-execution exonerations. The district court did not
abuse its discretion by removing H.C. under Witt. See United States v. Nelson, 347
F.3d 701, 711-12 (8th Cir. 2003) (finding the district court did not err by removing
prospective jurors under Witt when “the record reveals that each of the three

                                         -19-
venirepersons would have had a great reluctance if not an actual inability to vote in
favor of imposing the death penalty.”).

                                 2. Venireperson G.B.

      G.B. testified during voir dire:

      A: I’ve been a Lutheran Christian now since 1984 and I’ve tried to abide
      by the different — of the understanding of the church, first what the
      church believes on the death penalty. I know what the church believes on
      the death penalty is that they are against it.
             . . . But I suppose that I could agree with those cases that do cry
      out for the death penalty in the first instance if it rises to a political — to
      making a political statement such as the death penalty for somebody like
      Hitler or Stalin or a person in Bosnia or —
      Q: Genocide?
      A: (Nods head.) Or some of that nature.
      ....

      Q: You’ve described the categories that you think are appropriate for the
      death penalty, correct?
      A: (Nods head.)
      Q: And you’ve gone through a number of them. I think you said mass
      murder, genocide, et cetera, et cetera, that we went through. Are there
      other categories that you would fit into that we missed that we didn’t go
      over? . . .
      A I don’t think. I suppose my own understanding of cases that cry out for
      the death penalty would have to be not just one-on-one but would have
      to be more than, for example, as a serial case.
      ....
      Q: It sounds like you’ve arrived at yourself — for yourself a strong
      ethical and moral sense of the death penalty; that you’ve given it some
      thought over time. Would you agree?
      A. Yes. It’s not only my own but it’s in conjunction with the church as
      well.



                                           -20-
       Venireperson G.B. repeatedly affirmed his deeply-held moral opposition to the
death penalty, providing exceptions only for politically-motivated and serial killer
cases. The district court did not abuse its discretion by removing him under Witt. See
United States v. Moore, 149 F.3d 773, 780 (8th Cir. 1998) (no abuse of discretion to
exclude, under Witt, jurors who “expressed serious doubt as to their ability to consider
imposition of the death penalty”).

                              IV. Evidentiary challenges

       Rodriguez challenges evidentiary rulings in the guilt and penalty phases. He
appeals: (a) the admission, during the guilt phase, of acid-phosphate evidence under
Fed. R. Evid. 702; (b) the admission, during the guilt phase, of two prior sexual
assault convictions under Fed. R. Evid. 413; and (c) testimony, during the penalty
phase, of victim-impact witnesses. This court reviews evidentiary rulings for abuse
of discretion. United States v. James, 564 F.3d 960, 963 (8th Cir. 2009).

                       A. Guilt phase: acid-phosphate testing

       The district court permitted a government pathologist to testify, over objection,
about the results of acid-phosphate tests conducted on Dru Sjodin’s body, indicating
the presence of semen in her vagina and cervix. Rodriguez argues this testimony
violates Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993). This court
reviews the district court’s expert-witness rulings for abuse of discretion. Polski v.
Quigley Corp., 538 F.3d 836, 838 (8th Cir. 2008).

      Daubert holds that Fed. R. Evid. 702 supersedes the expert witness standard of
Frye v. United States 293 F. 1013, 1014 (D.C. Cir. 1923). Daubert, 509 U.S. at 589.

      If scientific, technical, or other specialized knowledge will assist the trier
      of fact to understand the evidence or to determine a fact in issue, a


                                          -21-
      witness qualified as an expert by knowledge, skill, experience, training,
      or education, may testify thereto in the form of an opinion or otherwise,
      if (1) the testimony is based upon sufficient facts or data, (2) the
      testimony is the product of reliable principles and methods, and (3) the
      witness has applied the principles and methods reliably to the facts of the
      case.

Fed. R. Evid. 702.


       “Faced with a proffer of expert scientific testimony . . . the trial judge must
determine at the outset, . . . whether the expert is proposing to testify to (1) scientific
knowledge that (2) will assist the trier of fact to understand or determine a fact in
issue.” Daubert, 509 U.S. at 592. To determine whether a testimony is “scientific
knowledge,” the court considers four non-exclusive factors: (1) whether the theory or
technique “can be (and has been) tested,” (2) “whether the theory or technique has
been subjected to peer review and publication,” (3) “the known or potential rate of
error,” and (4) “general acceptance” of the theory or technique. Id. at 593-94.
“‘General acceptance’ is not a necessary precondition to the admissibility of scientific
evidence under the Federal Rules of Evidence, but the Rules of Evidence — especially
Rule 702 — do assign to the trial judge the task of ensuring that an expert’s testimony
both rests on a reliable foundation and is relevant to the task at hand.” Id. at 597.
“Pertinent evidence based on scientifically valid principles will satisfy those
demands.” Id.


      The district court conducted a Daubert hearing on acid-phosphate testing.
Permitting the pathologist’s testimony, the court noted that Rodriguez’s own expert
acknowledged that the government pathologist’s test properly detects the presence of
acid phosphate; that forensic labs across the country use acid-phosphate levels to
indicate semen, and use the same cut-off levels as the government pathologist; and
that while there is uncertainty about what acid-phosphate levels would be normal for


                                           -22-
a corpse, many pathologists share the government pathologist’s view of the reliability
of the test, and any doubts go to the weight, not reliability, of the opinion.


       Challenging the testimony, Rodriguez first asserts the acid-phosphate testimony
was based on the pathologist’s own experience, rather than peer-reviewed research.
Daubert emphasizes that while peer-reviewed publication is a factor, “in some
instances well-grounded but innovative theories will not have been published.” Id.
at 593. The government’s expert, a licensed medical doctor with three decades’
experience, became the chief examiner of the Hennepin County Medical Examiner’s
office in 1985. He regularly participates in criminal investigations, including sex
crimes, and testifies at trials. The pathologist did not invent acid-phosphate testing;
he testified to attending national medical conferences and reviewing scientific
literature on the topic. The test results are based on scientific methods and data, and
assist the jury in its fact-finding. The district court did not abuse its discretion by
admitting the acid-phosphate test results.


        Rodriguez next challenges the factual basis of the pathologist’s conclusion that
acid-phosphate tests show semen deposits were made within 24-to-36 hours of
Sjodin’s death. The pathologist stated that acid-phosphate levels were elevated in her
vagina and cervix and that, in a living person, elevated levels drop to normal within
24-to-36 hours of the semen’s deposit. Because Sjodin’s body was covered in snow
until its discovery, the pathologist testified that “the cold environment has to be taken
into account regarding the preservation of the specimens we found at the sexual
assault exam.” Cross-examined about the timing of this process, he stated:


      The process continues or is the same in a deceased individual only much
      slower. Therefore, if you use the same process taking place in a
      deceased individual as in a living individual, you can say the enzyme
      will break down over a more slower period of time. And I think some


                                          -23-
      of the literature reports it going out as far as four to five days depending
      on the reports you read.


      Rodriguez asserts that the district court erred by allowing this testimony,
claiming the time-frame testimony was unreliable. The pathologist based his
testimony on acid-phosphate measurements in living people. He acknowledged there
could be uncertainty about the factual basis of the timing of the chemical process in
a corpse.


      [T]he factual basis of an expert opinion goes to the credibility of the
      testimony, not the admissibility, and it is up to the opposing party to
      examine the factual basis for the opinion in cross-examination.
      Questions of an expert’s credibility and the weight accorded to his
      testimony are ultimately for the trier of fact to determine. Only if an
      expert’s opinion is so fundamentally unsupported that it can offer no
      assistance to the jury must such testimony be excluded.


Arkwright Mut. Ins. Co. v. Gwinner Oil, Inc., 125 F.3d 1176, 1183 (8th Cir. 1997)
(citations and quotations omitted). Rodriguez’s challenge — developed with thorough
cross-examination — goes to credibility, not admissibility. The court did not abuse
its discretion by allowing the testimony.


       Rodriguez also attacks the district court’s characterization of the views of the
government pathologist and Rodriguez’s expert as two schools of thought on acid-
phosphate testing. Instead, Rodriguez asserts, only his expert’s position is supported
by scientific literature. This argument is contradicted by the testimony of Rodriguez’s
expert, who acknowledged widespread support among American scientists for the
government pathologist’s approach. Admission of the pathologist’s testimony was not
an abuse of discretion.


                                         -24-
                        B. Guilt phase: Rule 413 convictions


       “In a criminal case in which the defendant is accused of an offense of sexual
assault, evidence of the defendant’s commission of another offense or offenses of
sexual assault is admissible, and may be considered for its bearing on any matter to
which it is relevant.” Fed. R. Evid. 413(a). The district court admitted, during the
guilt phase, evidence of two prior convictions under Rule 413.


       Rodriguez asserts Rule 413 is unconstitutional, in violation of the Due Process
Clause, by not expressly incorporating Rule 403’s prohibition against admission of
unfairly prejudicial evidence. See Fed. R. Evid. 403; U.S. Const. amend. V. This
court has ruled, however, that Rule 403’s relevance-prejudice balancing test applies
to evidence admitted under Rule 413. United States v. Mound, 149 F.3d 799, 800-
801 (8th Cir. 1998). Mound forecloses the constitutional challenge to Rule 413.


      Rodriguez also contends the district court abused its discretion by admitting
evidence under Rule 413. During the guilt phase, the government sought to introduce
evidence of four prior sexual assaults — Minnesota state convictions 5438, 5447, and
6192, and a charged count on which Rodriguez was acquitted. The government
argued that all four incidents show a modus operandi of approaching young women,
when alone, and using violence (or the threat of violence) in an actual or attempted
sexual assault.


       Rule 413 permits evidence of relevant “sexual assaults.” A relevant sexual
assault is one committed in a manner similar to the charged offense. United States v.
Crawford, 413 F.3d 873, 875-76 (8th Cir. 2005). The district court admitted evidence
of the 5438 and 5447 convictions under Rule 413, but excluded evidence of the 6192

                                        -25-
conviction and the acquitted count. The court reasoned that Rodriguez’s conduct in
the 6192 case showed a kidnapping attempt, not a sexual assault, and thus was
insufficiently similar and therefore not relevant. Applying Rule 403, the court
excluded evidence of the acquitted count, concluding it is unfairly prejudicial to admit
evidence of a crime where the jury did not convict.


      The court admitted the 5438 and 5447 convictions under Rule 413, allowing the
victims to testify about Rodriguez’s conduct. In both cases, Rodriguez approached
a young woman by herself, forced her into a vehicle under threat of violence, and
sexually assaulted her. Here, the government alleged Rodriguez approached Sjodin
while alone in a parking lot, abducted her at knife point, forced her into a car, and
sexually assaulted her before murdering her.


       This court addressed a similar Rule 413 challenge in United States v. Horn, 523
F.3d 882, 888 (8th Cir. 2008). There, this court affirmed the admission, under Rule
413, of a prior rape conviction. Id. Despite significant age differences between the
victim of the prior conviction and those of the two charged offenses, all incidents
involved sexual assaults of unconscious victims where the attacks ceased when the
victims reacted. Id. Like the Horn conviction, the 5438 and 5447 convictions
involved conduct similar to the charged offense here. The district court did not abuse
its discretion by admitting convictions 5438 and 5447 under Rule 413.7




      7
       Rodriguez also alleges the district court did not evaluate the 5438 or 5447
convictions under Rule 403. The district court’s order discusses all four criminal
charges the government sought to introduce under Rule 413, and strikes two under
Rule 403. The court’s order sufficiently addresses the Rule 403 challenge.

                                         -26-
                     C. Penalty phase: victim-impact testimony


       Rodriguez asserts that the government’s victim-impact evidence, introduced
during the penalty phase, violates the Due Process Clause, the Federal Death Penalty
Act (FDPA), and the district court’s order. See U.S. Const. amend. V; 18 U.S.C. §§
3591, 3592, 3593. This court reviews de novo constitutional challenges and questions
of statutory interpretation. United States v. May, 535 F.3d 912, 915 (8th Cir. 2008),
cert. denied, 129 S. Ct. 2431 (2009).


       Under the FDPA, the government may prove, to justify a death sentence,
“factors concerning the effect of the offense on the victim and the victim’s family,”
including “oral testimony, a victim impact statement that identifies the victim of the
offense and the extent and scope of the injury and loss suffered by the victim and the
victim’s family, and any other relevant information.” 18 U.S.C. § 3593(a).
“Evidence ‘about the victim and about the impact of the murder on the victim’s family
is relevant to the jury’s decision as to whether or not the death penalty should be
imposed [and t]here is no reason to treat such evidence differently than other relevant
evidence is treated.’” Bolden, 545 F.3d at 626, quoting Payne v. Tennessee, 501 U.S.
808, 827 (1991). “However, admission of evidence ‘so unduly prejudicial that it
renders the trial fundamentally unfair’ violates the Due Process Clause.” Id., quoting
Payne, 501 U.S. at 825.


      Permitting some victim-impact testimony, the district court limited it to factual
statements subject to cross-examination, rather than statements of love or emotion.
The government called six victim-impact witnesses, including three family members.
Rodriguez contends that several statements contain improper expressions of emotion.




                                         -27-
        The challenged comments include testimony about Sjodin’s good nature and
popularity, her sorority sisters’ reactions when her body was found, and a non-family
member’s impressions about the effect of the crime on Sjodin’s family. Her father
testified about the last time he saw his daughter, and not working for five months after
her disappearance in order to search for her. Sjodin’s stepfather discussed the impact
of the crime on him and his wife, including work-related disruptions. Sjodin’s mother
spoke about her good nature and her relationship with her brother.


      In United States v. Nelson, the government presented six victim-impact
witnesses, including three family members. United States v. Nelson, 347 F.3d 701,
712-13 (8th Cir. 2003). “A fair summation of their collective testimony is that the
witnesses provided emotional and, on occasion, tearful testimony about Pamela and
the impact of her murder on their lives.” Id. at 713. This court affirmed the penalty,
noting that victim-impact testimony was neither quantitatively nor qualitatively
overwhelming. Id. at 713-14.


       Here, the government presented six victim-impact witnesses, including three
family members. The testimony was, on the whole, factual; witnesses explained the
effect of Sjodin’s abduction and murder on their lives. Although the record shows
some testimony was emotional, Nelson instructs that a district court does not abuse its
discretion by denying a mistrial motion when victim-impact testimony has some
emotional content. See id. Rodriguez himself presented numerous mitigation
witnesses who testified about the value of his life and the emotional pain his execution
would cause them. Reviewing the record, this court concludes that victim-impact
testimony was not overwhelming, and any testimony that improperly conveyed
emotion was harmless error. See United Staes v. Paul, 217 F.3d 989, 1002 (8th Cir.
2000) (rejecting challenge to victim-impact testimony and noting that the defendant



                                         -28-
“was also able to present extensive mitigating evidence through the testimony of his
mother”).


       Rodriguez also objects to the victim’s father shaking hands with the prosecutor
in the presence of the jury, immediately after the father’s testimony. This court has
not previously considered whether a defendant is unfairly prejudiced by a prosecutor
shaking hands with a witness in the jury’s presence. The Ninth Circuit addressed this
issue in United States v. Rude, 88 F.3d 1538, 1549 (9th Cir. 1996). Finding no error,
that court observed “our research revealed no case suggesting it is improper for a
prosecutor, without more, simply to shake hands with a witness upon the close of his
testimony in the jury’s presence.” Id. “A prosecutor’s open handshake with a witness
neither lends governmental imprimatur to his testimony nor personally assures the
jury of its credibility.” Id.


       A prosecutor may not vouch for the veracity of government witnesses’
testimony. See United States v. Kenyon, 481 F.3d 1054, 1066 (8th Cir. 2007)
(“Improper vouching may occur when the government . . . refers to facts outside the
record or implies that the veracity of a witness is supported by outside facts that are
unavailable to the jury.”). Here, however, the handshake did not improperly bolster
the witness’s testimony, or suggest that the Sjodin family desired a sentence of death.


                 V. Government’s penalty-phase closing argument


      Rodriguez challenges a variety of statements in the government’s penalty-phase
closing argument. To obtain reversal for prosecutorial misconduct, a defendant must
show the prosecutor’s remarks were improper, and that such remarks prejudiced the
defendant’s rights in obtaining a fair trial. United States v. Two Elk, 536 F.3d 890,
906 (8th Cir. 2008).


                                         -29-
                         A. Relevance of mitigating factors


        Rodriguez contends that, several times in closing, the government misled the
jury about the relevance of mitigating factors. “[S]entencing juries must be able to
give meaningful consideration and effect to all mitigating evidence that might provide
a basis for refusing to impose the death penalty on a particular individual,
notwithstanding the severity of his crime or his potential to commit similar offenses
in the future.” Abdul-Kabir v. Quarterman, 550 U.S. 233, 246 (2007). “[T]he
sentencer in capital cases must be permitted to consider any relevant mitigating factor
. . . .” Eddings v. Oklahoma, 455 U.S. 104, 112 (1982). “Relevant mitigating
evidence is evidence which tends logically to prove or disprove some fact or
circumstance which a fact-finder could reasonably deem to have mitigating value.
Tennard v. Dretke, 542 U.S. 274, 284-85 (2004) (citations omitted). See Smith v.
Texas, 543 U.S. 37, 44 (2004) (“petitioner’s IQ scores and history of participation in
special-education classes” were proper mitigating factors).


      Rodriguez first challenges this statement:


      Ask yourself what has the defense proven that actually has the power to
      change what the Defendant did in this case and erase who he is?
            And Judge Erickson just told you as to those mitigating factors
      where the burden lies. . . . [then, six transcript pages later]
      ....
            For the first time in this trial the law now says the defense has a
      burden of proof, and if you look at it closely, the burden has two
      components, as Judge Erickson’s instructions bear out. No mitigating
      information goes on the scale unless the defense meets its proof burden
      and you first reach a couple of conclusions. The burden of proving
      mitigation is on the defense to show the mitigation allegation is factually
      proven to the greater weight of the evidence.


                                         -30-
             Also, the information has to be shown that the information
      mitigates in this case. Whether proven or not, does it mitigate, tend to
      lessen the severity in this case? A defense proposal for mitigation or
      mitigation that you find is only qualified to go on the decision scale if
      you answer yes for both of those mitigation questions, and then there’s
      a third issue, what weight do you want to give it?
            If either of those first two is not proven, either factually or that it
      mitigates, then you don’t have to give further consideration to that
      proposed factor.


       Rodriguez also challenges several statements where the government discussed
the proposed mitigating factors. The government argued, for instance:


      We heard that the Defendant was a colicky baby, he was one of the poor
      kids in school, some kids teased him, and he is said to have encountered
      racism and sexual abuse, as did his sisters. Very serious matters. He
      inherited a benign hand tremor from his father, and he would rather have
      lived in Texas than Minnesota. Perhaps these factors would mitigate the
      Defendant getting into a fistfight with one of the people who wronged
      him long ago, but what could it have to do with a 22-year-old girl the
      Defendant spotted in a mall, lusted after, kidnapped, assaulted and raped,
      and finally killed on November 22nd, 2003?
             No matter what the Defendant thinks he would change about his
      life, everyone agrees he is capable of choosing for himself. There’s
      nothing in the law that allows him to choose to do what he did to Dru
      Sjodin and his other victims, and there is nothing that says you are
      required to agree to it by way of his mitigation claims.


Rodriguez asserts these comments improperly directed the jury to consider mitigation
evidence only if it has a “nexus” to the crime.8



      8
        Rodriguez also cites several government statements made to the district court
out of the presence of the jury. These statements do not establish prejudice.

                                          -31-
       The FDPA authorizes a jury to impose a death sentence “after consideration of
the factors set forth in section 3592.” 18 U.S.C. § 3591(a). Section 3592 lists both
mitigating and aggravating factors. See id. § 3592(a), (c). “The government and the
defendant shall be permitted to rebut any information received at the hearing, and
shall be given fair opportunity to present argument as to the adequacy of the
information to establish the existence of any aggravating or mitigating factor, and as
to the appropriateness in the case of imposing a sentence of death.” Id. § 3593(c).
“The burden of establishing the existence of any mitigating factor is on the defendant,
and is not satisfied unless the existence of such a factor is established by a
preponderance of the information.” Id. Further, “as long as the jurors are not told to
ignore or disregard mitigators, a prosecutor may argue, based on the circumstances of
the case, that they are entitled to little or no weight.” United States v. Johnson, 495
F.3d 951, 978 (8th Cir. 2007), cert. denied, 129 S. Ct. 32 (2008).


       Rodriguez had the burden of proving mitigating factors. 18 U.S.C. § 3593(c).
The government may dispute those factors, and argue they should receive little or no
weight. Id.; Johnson, 495 F.3d at 978. The first challenged remarks, quoted above,
accurately state the law: Rodriguez had to prove mitigating factors; the jury should
consider only those mitigating factors proved by a preponderance of the evidence; and
the jury could decide that any mitigating factors, even if proved, are sufficiently
outweighed by aggravating factors.


       The second challenged remarks do not direct jurors to disregard mitigating
factors because no nexus links them to the killing. Rather, the prosecutor argued that,
despite Rodriguez’s troubled past, “he is capable of choosing for himself” and has free
will. This argument is permissible. See Johnson, 495 F.3d at 979 (finding no error
when “[t]he prosecutor was arguing . . . that she [the defendant] had free will and an
opportunity to make the right choices, her difficult childhood notwithstanding.”).




                                         -32-
                           B. Alleged misstatement of law

        Rodriguez contends the government improperly argued that Rodriguez would
receive a life sentence for kidnapping alone, and that a death sentence was necessary
to punish him for the murder. The government argued that Rodriguez “could get the
same punishment,” a life sentence, if he only kidnapped Sjodin, transported her across
state lines, and let her go. The district court sustained Rodriguez’s objection to this
and a similar comment. Cf. Rodden v. Delo, 143 F.3d 441, 447 (8th Cir. 1998) (“In
context, the prosecutor’s statements about the second murder being free urged the jury
to impose additional punishment for the additional crime.”).

       The government misstated the law, Rodriguez asserts, as the jury could impose
either life imprisonment or death for a kidnapping resulting in death. See 18 U.S.C.
§ 1201(a). The district court sustained his objection, however, and instructed the jury
on its sentencing options. On this record, Rodriguez was not unfairly prejudiced by
the remarks, and the district court did not abuse its discretion by denying the motion
for a mistrial. See United States v. Boesen, 541 F.3d 838, 847 (8th Cir. 2008) (district
court did not abuse its discretion by denying mistrial when it sustained defense
objection to prosecutor’s statement).9

                         C. Impact on the Rodriguez family

     Rodriguez argues the government improperly directed the jury to disregard the
impact of a death sentence on the Rodriguez family. The prosecutor stated:


      9
        The separate opinion asserts that the government emphasized a theme of duty
throughout closing, and claimed the law required a penalty of death, post at 66-67.
This assertion does not appear in Rodriguez’s briefs, nor was it raised at trial. Under
the plainest of plain error review, the prosecutor did not minimize the jury’s role, as
occurred in Caldwell v. Mississippi, 472 U.S. 320 (1985) (improper to argue that
automatic appeal relieves jurors of responsibility), nor equate the jurors with soldiers
following orders, as in Weaver v. Bowersox, 438 F.3d 832, 840 (8th Cir. 2006).

                                         -33-
      This is the time for punishment. Punishment. And let me caution you
      respectfully, and I mean this respectfully, the issue of punishment for the
      Defendant is not an issue of how it affects his family, not under the law.

The district court overruled Rodriguez’s objection, instructing the jury:

      I have instructed this jury on what the mitigating factors are alleged and
      if proven what they may consider and what weight they may assign to it.
      This is an argument. I’ll overrule the objection and instruct the jury to
      any arguments that are made by either counsel should be taken in light
      of the instructions that I have given.

The prosecutor continued:

      The Rodriguez family is entitled to the sadness that they have expressed
      for the Defendant. They gave this Defendant every chance they could
      across the many years. But his choices have brought them here to this
      place.
             And when you consider the Defendant’s list of proposed
      mitigation, the United States respectfully urges you to conclude that the
      pain that his intentional acts have caused his family should not be
      allowed to weigh in his favor now; that he could benefit from what he
      has caused would be a gross injustice.

       The FDPA permits a defendant to propose “any mitigating factor.” 18 U.S.C.
§ 3592(a). Rodriguez proposed six mitigating factors addressing the emotional pain
different family members would suffer if he were executed. The jury instructions
explained: “you must consider whether the aggravating factors that you unanimously
found to exist, both statutory and non-statutory, sufficiently outweigh any mitigating
factors that you found . . . so that a sentence of death is justified.”

       The first quotation, read alone, directs that family-impact mitigating factors are
irrelevant “under the law.” A prosecutor errs by directing the jury to ignore a proposed
mitigating factor. See Bolden, 545 F.3d at 630 (“[A]s long as the jurors are not told


                                          -34-
to ignore or disregard mitigators, a prosecutor may argue, based on the circumstances
of the case, that they are entitled to little or no weight.”) (citation omitted).

        In the context of the entire exchange — the court’s instruction to the jury when
overruling the objection, and the government’s renewed argument — the
government’s argument is clearer. The prosecutor recognized the pain that an
execution would cause the Rodriguez family, but argued that such pain should receive
little weight when determining the appropriate penalty. This argument is permissible.

       The jury’s penalty-phase verdict shows it did not ignore the family-impact
mitigation factors. It unanimously found that six members of Rodriguez’s family
“will suffer emotional pain if Alfonso is executed.” Weighing these factors against
the aggravating factors, however, the jury imposed a death sentence.

       This court concludes that, when read in context, the prosecutor’s comments
were not improper. Even if the first comment is taken in isolation, however,
Rodriguez’s right to a fair trial was not affected. In response to the objection, the
court focused attention on the jury instructions, which direct the jury to consider each
proposed mitigation factor and to balance all factors. Finally, the jury’s verdict, which
found six family-impact mitigation factors, indicates the jury did not erroneously
disregard the factors as irrelevant “under the law.”

                              D. References to plea offer

       The district court admitted Rodriguez’s offer to plea guilty, in return for a life
sentence, as a proposed mitigating factor showing acceptance of responsibility. See
18 U.S.C. § 3592(a) (When imposing sentence, the jury may consider “any mitigating
factor,” including “[o]ther factors in the defendant’s background, record, or character
or any other circumstance of the offense that mitigate against imposition of the death



                                          -35-
sentence.”). No juror found that, by offering to plead guilty, Rodriguez accepted
responsibility for the crime.

       The court ruled that the government’s response to Rodriguez’s offer was
inadmissible, but that the government could explain the timing of the offer to plead.
During penalty-phase closing, the government three times began to reference its
rejection of Rodriguez’s offer to plea guilty in exchange for a life sentence. The court
sustained Rodriguez’s objection each time, and denied Rodriguez’s motion for a
mistrial.

       “The district court has the discretion to decide whether the government’s
actions so tainted a trial that a mistrial should be declared.” United States v.
Bordeaux, 436 F.3d 900, 904 (8th Cir. 2006). This court reviews the denial of a
mistrial motion for abuse of discretion. United States v. Encee, 256 F.3d 852, 854
(8th Cir. 2001).

       Here, two of the three statements began to address the timing of the plea offer,
information the district court had ruled admissible. After reviewing the record, this
court concludes the jury did not hear any improper statements about Rodriguez’s offer
to plead guilty. Rodriguez was not unfairly prejudiced by the comments, and the
district court did not abuse its discretion by denying the mistrial motion. See Boesen,
541 F.3d at 847.

                        E. Denigration of the mitigation case

      Rodriguez contends the government wrongfully denigrated the proposed
mitigation case, citing two statements from the closing argument. In the first
statement, the government responds to a defense witness’s testimony about
Rodriguez’s appearance as a child, stating:



                                         -36-
      Dr. Hutchinson took a look at the childhood photograph of the
      Defendant and proclaimed his head to be big. Big compared to what?
      Big how? No measurements. No medical records or doctors who
      examine the Defendant. Nothing direct. Just inferences. Just mentioned
      it. What utter nonsense in a court of law. This is the nature of the case
      in mitigation. Put it up, hope it sticks.
             Dr. Hutchinson claimed that when kids have big heads, that
      sometimes can signify autism or retardation. Of course, you recall that
      Mr. Reisenhauer caught that and asked Dr. Hutchsinon whether she was
      now claiming or had any evidence that the Defendant is autistic or
      retarded. No was answer, neither of those. She should guess not.

       A prosecutor should not disparage an opponent’s argument with comments like,
“put it up, hope it sticks.” In context, however, the substance of this statement
responds to a defense contention. Rodriguez argued at some length, aided by several
experts, that in early childhood he demonstrated signs of mental incapacity. “When
the defendant’s attorney offers a theory of defense . . . the government may respond
by noting the absence of evidence to support that defense.” United States v. Burns,
432 F.3d 856, 861 (8th Cir. 2005). The comments, in whole, were not error. See
United States v. King, 554 F.3d 177, 181 (1st Cir.), cert. denied, 129 S. Ct. 2169
(2009) (reversal not required based on prosecutor’s closing argument that defendant
was “throw[ing] as much garbage against the wall and hop[ing], beyond all hope, that
something sticks.”); United States v. Bossinger, 311 Fed. Appx. 512, 515 (2d Cir.
2009) (while inappropriate, prosecutor’s comment that the defendant was “just
throw[ing] stuff up in the air and hop[ing] something sticks” did not require reversal).

      Second, Rodriguez challenges the government’s comment, “regardless of what
defense experts are trying to sell you in this case,” Rodriguez acted with free will
when abducting and murdering Sjodin. “Improper comments made by a prosecutor
during closing argument may be grounds for reversing a conviction but only if those
comments prejudicially affected the defendant’s substantial rights so as to deprive
[him] of a fair trial.” United States v. Thompson, 560 F.3d 745, 750 (8th Cir. 2009)


                                         -37-
(quotations and citation omitted). Rodriguez did not make a contemporaneous
objection, but cited this comment in his motion for a mistrial or new trial. This court
reviews for plain error. Fed. R. Crim. P. 52(b).

       This court agrees with the district court that this remark was inappropriate.
Defense counsel was not “selling” a case, but was instead providing constitutionally
required assistance to an accused. U.S. Const. amend. VI. In the context of a
criminal trial spanning several weeks, however, this comment did not “seriously
affect[] the fairness, integrity, or public reputation of judicial proceedings.” Johnson
v. United States, 520 U.S. 461, 467 (1997); Fed. R. Crim. P. 52(b). See United
States v. Lopez, 414 F.3d 954, 960 (8th Cir. 2005), rev’d in part on other grounds,
United States v. Lopez, 443 F.3d 1026 (8th Cir. 2006) (en banc) (finding prosecutor’s
comment about defense attorney’s “slick tactics” was improper, but holding that
mistrial was not required).


                             F. “Golden rule” argument


       Rodriguez asserts the government made an improper “golden rule” closing
argument, asking jurors to imagine themselves in the place of the victim. “A
prosecutor may not express an opinion implying knowledge of facts unavailable to the
jury.” Roberts v. Delo, 205 F.3d 349, 351 (8th Cir. 2000). “[I]t is improper to ask
jurors to put themselves in the place of the victim.” Id.


       Here, the prosecutor asked the jury to imagine “what Dru went through,”
including the “raw fear of what would be her fate as the Defendant drove her into the
night . . . .” The first clause is a permissible request. The government charged, as an
aggravating factor, the manner in which Rodriguez committed this offense. See 18
U.S.C. § 3592(c)(6) (“The defendant committed the offense in an especially heinous,
cruel, or depraved manner in that it involved torture or serious physical abuse to the

                                         -38-
victim.”). The government introduced evidence of what Sjodin went through —
abduction, sexual violence, murder — and could request the jury to consider such
evidence when imposing punishment.


      The second clause — Sjodin’s “raw fear” — was impermissible, but not
because it violated the Golden Rule. The error is that the government introduced no
evidence of Sjodin’s fear. Having reviewed the record, this court concludes this brief
remark, although improper, did not affect Rodriguez’s substantial rights. Fed. R.
Crim. P. 52(a).


      Rodriguez also challenges this statement in the prosecutor’s closing argument:


      Ladies and gentlemen, I told you in my first closing argument, my first
      closing comments, that Dru Sjodin is right here with us in all that the
      evidence represents about this case and everything that happened to her
      and everything that he did to her, everything that he intentionally
      inflicted on her. Well, Dru Sjodin is here, but I must speak for her.


Rodriguez asserts the prosecutor’s claim to “speak for” Sjodin was an improper appeal
to emotion.


      Courts disagree whether a defendant is unfairly prejudiced by a prosecutor’s
statement that she “speaks for” a victim. Compare Sanchez v. State, 41 P.3d 531, 535
(Wyo. 2002) (prosecutor did not err by telling jury: “You and I get to speak for” the
victim); State v. Braxton, 531 S.E.2d 428, 455 (N.C. 2000) (holding that prosecutor
does not err by arguing that he speaks for victim); Henderson v. State, 583 So. 2d 276,
286 (Ala. App. 1990) (“we find no reversible error in a brief statement suggesting that
the prosecuting attorney speaks for the victim’s family”); with United States v.
Lowder, 5 F.3d 467, 473-74 (10th Cir. 1993) (although the comment did not deprive
the defendant of a fair trial, prosecutor made an improper comment to the jury by

                                         -39-
stating: “Who gets left out? The victims get left out. They don’t get anybody to talk
for them.”); People v. Brown, 624 N.E.2d 1378, 1388, 1391-92 (Ill. App. Ct. 1993)
(prosecutor’s statement that “we speak for the victims in this case” was irrelevant to
defendant’s guilt, and while no single trial error required reversal, cumulative error
did); State v. Roberts, 838 S.W.2d 126, 131 (Mo. App. 1992) (although the comment
did not require reversal, prosecutor made an improper statement by arguing: “The
victim, Mr. Booker, isn’t here to speak for himself and able or not, it is my job to
speak for Mr. Booker and Mr. Booker was a man with a family.”).


       This court concludes that a prosecutor’s brief claim to “speak for” a victim is
improper if, in the context of surrounding statements, the comment appeals
excessively to jurors’ emotions. Here, the surrounding statements focused jurors’
attention on the government’s evidence, not on sympathy for Sjodin or her family.
The comment was not improper.


                                G. Criminal history


      Rodriguez objects to references in the government’s closing argument to his
criminal history, claiming they misrepresented the extent and nature of his prior
convictions. The prosecutor referred to Rodriguez as “a multiple rape Defendant,”
someone who had committed a “string of rape attacks.” Rodriguez asserts error,
noting that he has only one prior conviction for rape. The indictment charges, as an
aggravating factor, prior convictions for attempted aggravated rape, aggravated rape,
attempted kidnapping, and first degree assault.


      The government’s assertion that Rodriguez committed “a string of rape attacks”
is accurate; rapes and attempted rapes are both “rape attacks.” Moreover, the
government was permitted to argue that the evidence here shows Rodriguez raped
Sjodin before killing her. To the extent characterizing Rodriguez as a “multiple rape

                                        -40-
Defendant” incorrectly implies that he has multiple prior convictions for rape — as
opposed to prior convictions for rape, attempted rape, and assault (of a female), in
addition to sexually assaulting the victim in this case — any error, if error at all, is
harmless. Fed. R. Crim. P. 52(a).


                                 H. Cumulative error


       Finally, Rodriguez alleges that errors in the government’s penalty-phase closing
argument, when aggregated, deprived him of a fair trial. When reviewing the denial
of a mistrial motion, this court considers (1) the cumulative effect of the misconduct,
(2) the strength of the properly admitted evidence of the defendant’s guilt, and (3) the
curative actions taken by the trial court. United States v. Chase, 451 F.3d 474, 481
(8th Cir. 2006).


       The closing-argument errors found by this court had a small effect in this case,
which was long and filled with overwhelming evidence of Rodriguez’s guilt and the
violence of Sjodin’s abduction and murder. See United States v. Higgs, 353 F.3d 281,
331 (4th Cir. 2003) (“The complained-of comments were isolated, did not rise to the
level of argument that might mislead or inflame the jury concerning its duty or divert
it from its task, and were made in the context of a case involving compelling evidence
of numerous aggravating factors.”). The district court did not abuse its discretion by
denying the motion for a mistrial.


                   VI. 18 U.S.C. § 3592(c)(4) aggravating factor


      The indictment charged, as an aggravating factor, 18 U.S.C. § 3592(c)(4),
which requires the government to prove “[t]he defendant has previously been
convicted of 2 or more Federal or State offenses, punishable by a term of
imprisonment of more than 1 year, committed on different occasions, involving the

                                         -41-
infliction of, or attempted infliction of, serious bodily injury or death upon another
person.” The government charged three qualifying convictions under § 3592(c)(4),
identified here by their Minnesota state case numbers: (1) conviction 5438 (attempted
aggravated rape, in 1974); (2) conviction 5447 (aggravated rape, in 1974); and (3)
conviction 6192 (attempted kidnapping and first degree assault, in 1980).


       Rodriguez argues the district court erred by denying his requests to strike the
§ 3592(c)(4) convictions by: (a) applying the wrong legal standards, (b) admitting
unreliable evidence of the 5438 and 5447 victims’ injuries, and (c) wrongly excluding
evidence of the 6192 victim’s injuries.10


                              A. Taylor v. United States


       Rodriguez challenges allowing the government to present, to the jury,
convictions 5438 and 5447 to prove the § 3592(c)(4) factor. Instead, he asserts the
court should have decided whether the convictions prove the § 3592(c)(4) factor by
applying the categorical approach of Taylor v. United States, 495 U.S. 575 (1990).
Under Taylor, “the sentencing court looks to the fact of conviction and the statutory

      10
        Rodriguez also asserts that the district court should have dismissed the
indictment because of prosecutorial misconduct before the Grand Jury concerning the
§ 3592(c)(4) factor. “Even if we were to assume there was prosecutorial misconduct
during the grand jury proceedings, the petit jury’s guilty verdict rendered those errors
harmless.” United States v. Sanders, 341 F.3d 809, 818 (8th Cir. 2003). “Except in
cases involving racial discrimination in the composition of the grand jury, a guilty
verdict by the petit jury excuses errors at the grand jury level that are connected with
the charging decision.” Id. at 818-19 (quotations and citations omitted). The petit
jury’s verdict renders “any error in the grand jury proceeding connected with the
charging decision . . . harmless beyond a reasonable doubt.” Id. at 819, quoting
United States v. Exson, 328 F.3d 456, 460 (8th Cir. 2003), quoting United States v.
Mechanik, 475 U.S. 66, 70 (1986).

                                         -42-
definition of the prior offense and determines whether the full range of conduct
encompassed by the state statute qualifies to enhance the sentence.” United States
v. Sonnenberg, 556 F.3d 667, 670 (8th Cir. 2009), citing Taylor, 495 U.S. at 600. If
the statute criminalizes conduct that would qualify as a predicate offense, as well as
conduct that would not, the court may refer to the charging document, the terms of a
plea agreement, the transcript of the colloquy, jury instructions, and other comparable
judicial records to determine the basis for the guilty plea or verdict. Id., citing
Shepard v. United States, 544 U.S. 13, 26 (2005).


      The district court held that Taylor does not apply to FDPA statutory
aggravating factors, and that the jury should determine if the government’s evidence
prove § 3592(c)(4)-qualifying prior offenses. Victims of the 5438 and 5447
convictions testified during the penalty phase about their injuries. The jury found that
Rodriguez caused “serious bodily injury” to both victims, making him death-eligible
under § 3592(c)(4). This court reviews de novo the district court’s interpretations of
law. United States v. Elzahabi, 557 F.3d 879, 883 (8th Cir.), cert. denied, 129 S. Ct.
2781 (Jun. 8, 2009).


        The district court based its ruling, in part, on the fact that § 3592(c)(4) applies
if the defendant has two prior convictions “involving the infliction of, or attempted
infliction of, serious bodily injury.” The court reasoned that the word “involving,” as
used in § 3592(c)(4), suggests fact-finding beyond the Taylor and Shepard
approaches. See Higgs, 353 F.3d at 316 (“Because the language quite plainly requires
only that the previous conviction ‘involv[e] the use or threatened use of a firearm,’ it
authorizes and likely requires the court to look past the elements of the offense to the
offense conduct.”).
       Rodriguez counters that courts apply Taylor analysis to several criminal statutes
using the word “involve.” See, e.g., United States v. McCall, 439 F.3d 967, 970 (8th
Cir. 2006) (en banc) (applying Taylor analysis to the “otherwise involves” clause of

                                           -43-
the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii)).11 He also cites a recent
Supreme Court decision finding Taylor analysis inapplicable to a statute reaching a
conviction that “involves fraud or deceit in which the loss to the victim or victims
exceeds $10,000.” Nijhawan v. Holder, 129 S. Ct. 2294, 2298 (2009), quoting 8
U.S.C. § 1101(a)(43)(M)(i). Nijhawan relies, in part, on the absence of fraud or
deceit statutes with $10,000 thresholds. See id. at 2301. Rodriguez asserts that,
unlike references to fraud or deceit above $10,000, “serious bodily injury” refers to
a defined class of crimes, and therefore Taylor analysis must be applied to §
3592(c)(4). He urges this court to follow the district court’s ruling in United States
v. Smith, 2007 WL 2668883, at *3-*5 (E.D. La. Sept. 5, 2007), which applies Taylor
analysis to a § 3592(c) death penalty sentencing factor.12


       Neither McCall nor Nijhawan addresses the issue here. Because the meaning
of “involving” does not resolve the issue, this court examines the structure and
language of the statute. First, unlike sentence enhancements under the ACCA, a
sentence of death does not automatically result if the defendant has qualifying
predicate offenses under § 3592(c)(4). Rather, if the jury finds at least one § 3592(c)
factor, it may — but does not automatically — impose the death penalty after
weighing aggravating factors against mitigating factors. See 18 U.S.C. § 3591 (a
defendant “shall be sentenced to death if, after consideration of the factors set forth

      11
         In McCall, this court held that the state law crime of driving while intoxicated
is a “violent felony” under the ACCA. McCall, 439 F.3d at 972-73. Following Begay
v. United States, 128 S. Ct. 1581, 1588 (2008), this court vacated its ruling in McCall,
and remanded the case to the district court. United States v. McCall, 523 F.3d 902
(8th Cir. 2008), vacating 507 F.3d 670, 675 (8th Cir. 2007).
      12
        Smith addresses a different subsection, 18 U.S.C. § 3592(c)(2), which applies
if “the defendant has previously been convicted of a Federal or State offense
punishable by a term of imprisonment of more than 1 year, involving the use or
attempted or threatened use of a firearm (as defined in section 921) against another
person.”

                                          -44-
in section 3592 in the course of a hearing held pursuant to section 3593, it is
determined that imposition of a sentence of death is justified”). Becoming eligible for
a sentence, as opposed to automatically receiving one — an important structural
difference between § 3592(c)(4) and the ACCA — counsels against applying Taylor
analysis to the screening function of § 3592(c)(4).


      Second, unlike the ACCA, the FDPA mandates a fact-intensive process in
death-eligible proceedings. In advance of trial, the government must set forth the
aggravating factor or factors that it “proposes to prove as justifying a sentence of
death.” 18 U.S.C. § 3593(a)(2).


      The factors for which notice is provided under this subsection may
      include factors concerning the effect of the offense on the victim and the
      victim’s family, and may include oral testimony, a victim impact
      statement that identifies the victim of the offense and the extent and
      scope of the injury and loss suffered by the victim and the victim’s
      family, and any other relevant information.


Id. § 3593(a). When a defendant is found guilty of a death-eligible offense, no Pre-
Sentence Report is prepared. Id. § 3593(c). Instead, during the penalty phase,
“information may be presented as to any matter relevant to the sentence, including any
mitigating or aggravating factor permitted or required to be considered under section
3592.” Id.


       Beyond the FDPA, the factual inquiry required in death penalty cases has
constitutional significance.    “[S]tatutory aggravating circumstances play a
constitutionally necessary function at the stage of legislative definition: they
circumscribe the class of persons eligible for the death penalty.” Zant v. Stephens,
462 U.S. 862, 878 (1983). “What is important at the selection stage is an



                                         -45-
individualized determination on the basis of the character of the individual and the
circumstances of the crime.” Id. at 878-79.


       Factual inquiry is not permitted under the ACCA. See Taylor, 495 U.S. at 601
(noting that, under the ACCA, “the practical difficulties and potential unfairness of
a factual approach are daunting”). Factual inquiry is required in death penalty
sentencing. Zant, 462 U.S. at 878-79. Taylor prohibits relying on witness testimony
in ACCA cases; the FDPA expressly permits witnesses to testify. In Taylor cases,
Pre-Sentence Reports are prepared, allowing advance opportunity to dispute prior
convictions. PSRs are not prepared in death penalty cases. 18 U.S.C. § 3593(c). This
court concludes that Taylor analysis is inapplicable to the § 3592(c)(4) factor, which
should instead be submitted to the jury.13


            B. Sufficiency of evidence showing “serious bodily injury”


       Section 3592(c)(4) applies if the defendant has at least two prior convictions
“involving the infliction of, or attempted infliction of, serious bodily injury . . .” 18
U.S.C. § 3592(c)(4). The government called the 5438 and 5447 victims to testify
about the injuries they suffered. Rodriguez contends this testimony is insufficient to
show the infliction or attempted infliction of serious physical injury. “In reviewing
the sufficiency of the evidence supporting an aggravating factor, we consider whether
any rational trier of fact could have found the aggravating circumstance beyond a
reasonable doubt.” Bolden, 545 F.3d at 615 (quotations and citations omitted).




      13
        This court’s conclusion comports with the only circuit decision addressing this
issue. Higgs, 353 F.3d at 316-17.

                                          -46-
                                 1. The 5438 victim


       The 5438 victim testified that she grew up in Crookston, knew Rodriguez as an
adolescent, and agreed to his request for a ride home one night in November 1974.
She stated Rodriguez directed her to a secluded area where he attempted to strangle
her and dragged her back into the car after she tried to escape. He then grabbed her
by the head, forcing her to perform oral sex on him. He let her go after the attack. He
was convicted in Minnesota state court of attempted aggravated rape.


       She testified that the effects of the attack have stayed with her for many years.
A college freshman in November 1974, she stated that, after the attack, “it just seemed
like nothing made any sense anymore.” She stopped getting up or going to class and
eventually quit school. Living in California several years after the attack, she
explained:


      I was having a lot of anxiety, a lot of sleeplessness, almost anxiety
      attacks about things that would happen, things where if I felt powerless
      could bring on an anxiety attack. I think that I was pretty distant,
      detached from people, not willing to make any attachments, pretty
      fearful, very fearful, maybe some irrational fears of, you know, moving
      furniture in front of doors if I didn’t think the lock was good where I was
      staying.


She recounted a long history of counseling in rape crisis centers, beginning in
Minnesota immediately after the attack and continuing over the years in Arizona,
California, and Oregon as she moved around the country.


        Rodriguez asserts that the 5438 victim’s testimony is insufficient to establish
infliction of serious bodily injury because a physician did not diagnose her with Post-



                                         -47-
Traumatic Stress Disorder. The parties dispute whether the 5438 victim was ever
clinically diagnosed with PTSD.14


       Rodriguez relies on United States v. Rivera, 83 F.3d 542 (1st Cir. 1996), which
found a rape victim’s testimony did not establish “serious bodily injury” under the
federal car-jacking statute, 18 U.S.C. § 2119(2). At the time, the car-jacking statute
relied on a definition of “serious bodily injury” found in a criminal statute defining
terms related to tampering with consumer products. See Rivera, 83 F.3d at 547,
discussing 18 U.S.C. § 1365(g)(3).15 The statute here, 18 U.S.C. § 3592(c)(4),
contains no cross-reference to § 1365(g)(3), and this court declines to interpret the
FDPA by relying on a consumer-products standard of serious bodily injury.
Moreover, the Rivera victim “testified only that she was raped, without any specific
description of the assault,” whereas here the 5438 and 5447 victims testified at some
length about the sexual assaults and resulting psychological effects. See Rivera, 83
F.3d at 547.


       This court finds instructive United States v. Kills in Water, 293 F.3d 432, 435-
36 (8th Cir. 2002). Although it construes “serious bodily injury” in the Sentencing
Guidelines, and thus is only persuasive here, this court affirmed a serious-bodily-
injury sentencing enhancement when, among other impacts, the rape victim
experienced “continued psychological problems such as recurring nightmares and
attempted suicide, and . . . ongoing need for psychological counseling.” Id. at 436.
Kills in Water does not reference a PTSD diagnosis.

      14
        The Diagnostic and Statistical Manual of Mental Disorders, the standard
reference work for mental disorders, did not adopt PTSD into its nosology until the
third edition of the manual, published in 1980. The 5438 victim could not have
received a PTSD diagnosis for at least six years after the attack.
      15
        Subsection (g)(3) is now (h)(3). Product Packaging Protection Act of 2002,
Pub. L. No. 107-307, 116 Stat. 2445, § 1 (2002).

                                         -48-
       This court concludes that a sexual-assault victim’s testimony of psychological
injury is sufficient by itself to establish serious bodily injury, even if unaccompanied
by a medical diagnosis of PTSD. The 5438 victim’s psychological injury is
comparable to that of the Kills in Water victim. Although the 5438 victim did not
attempt suicide, she sought counseling for years after the attack, suffered sleeplessness
and extreme anxiety, and exhibited irrational behavior in response to the attack.
While a medical diagnosis of PTSD would provide additional collaboration, this court
concludes that a rational jury could find serious bodily injury beyond a reasonable
doubt based on the 5438 victim’s testimony.


                                  2. The 5447 victim


       The 5447 victim testified that, in 1974, at the end of a date with her boyfriend,
she returned alone to her truck. When she opened the vehicle door, Rodriguez was
waiting inside. He pressed a knife against her side, commanded her to drive to a
remote area, threatened to kill her, and then raped her. Rodriguez was convicted in
Minnesota state court for aggravated rape.


        At the time of the attack, the 5447 victim was a high school student. She
testified that, after the rape, she was depressed, could not sleep, and “missed a lot of
days of school.” Although she did not receive counseling in 1974 — “nobody really
gave me the option” — she later did, in 1987. She testified to an ongoing fear of
being alone and suffering from panic attacks, continuing up to the present. Two days
before her testimony in this case, she said she had a panic attack at home, went to her
room, and “bolted my bedroom door with furniture.” She further testified that she had
never, at any stretch of her life, been able to put the rape out of her mind.




                                          -49-
       As before, Rodriguez challenges the sufficiency of the evidence by arguing that
the 5447 victim did not receive a clinical PTSD diagnosis. As noted above, however,
a finding of serious bodily injury based on psychological injury does not require a
clinical diagnosis of PTSD — particularly when the event occurred six years before
such a diagnosis was available, and when the high school-aged rape victim apparently
lacked access to counseling. The 5447 victim testified to lifelong impacts, including
depression and panic attacks, continuing up to the present day. This court concludes
that the testimony was sufficient to establish serious bodily injury.


                              C. The 6192 conviction


       Rodriguez challenges, on constitutional grounds, the admission of the 6192
conviction to prove serious bodily injury under § 3592(c)(4). This court reviews
constitutional challenges de novo. May, 535 F.3d at 915.


      Rodriguez was convicted in the 6192 case of attempted kidnapping and first
degree assault. The facts were:


      Mrs. Whalen [the victim] stood three to four feet from the man. She
      noticed he was a young Mexican American and looked at his face to
      determine if he had been one of her students. The man’s face was
      partially lit by a nearby streetlight. They spoke for about one minute
      when the man grabbed Mrs. Whalen’s arm and said, “Get in the car or
      I’ll kill you.” Mrs. Whalen struck the man with her mittened hand. She
      felt a jab in her right side and screamed. She pulled loose from the man
      and started running home. At that point, Mrs. Whalen turned around to
      obtain the license number of the car. She failed, but she noticed the car
      was dark colored.


                                        -50-
Rodriguez v. State, 345 N.W.2d 781, 784 (Minn. Ct. App. 1984). The victim, a
portrait artist by profession, described her attacker to police, assisted with a composite
drawing, and selected Rodriguez’s photograph as the most likely suspect from a
photographic line-up. Id. Twelve days after the attack, the victim underwent lay
hypnosis, and positively identified Rodriguez’s photograph as that of the attacker. Id.
       After the victim’s hypnosis-induced identification, but before Rodriguez’s trial,
the Minnesota Supreme Court established a new rule for the admission of hypnosis-
assisted identifications. Id. at 785, discussing State v. Mack, 292 N.W.2d 764, 772
(Minn. 1980). The state supreme court also “suggested, without adopting, that the
police follow certain procedures when conducting hypnosis interviews.” Id.,
discussing Mack, 292 N.W.2d at 771 n.14. The Mack court noted that an affidavit
submitted by a hypnosis expert instructs that “[h]ypnosis should be carried out by a
psychiatrist or psychologist with special training in its use.” Mack, 292 N.W.2d at
771 n.14. A lay hypnotist conducted the 6192 victim’s hypnosis, which did not
comply with the Mack safeguards. Rodriguez, 345 N.W.2d at 784.


      At Rodriguez’s state court trial, the 6192 victim identified him as the attacker.
Id. No mention was made of the hypnosis. Id. at 784. Reviewing Rodriguez’s
conviction, the Court of Appeals of Minnesota held that the victim’s testimony
complied with the Mack admissibility rule, but that police procedures did not follow
the suggested safeguards. Id. at 785-86.


        Here, during the eligibility phase, the parties entered into a stipulation about the
6192 conviction, stating: “the victim was confronted by the defendant and directed
into his car, [and] an altercation ensued in which the victim was stabbed once in the
left elbow and once in the abdominal area on her right side. These injuries required
medical attention including stitches to close the wound.”
      Rodriguez challenges admission of the 6192 conviction in two ways. First, he
argues that, due to the lay hypnosis, the 6192 victim’s testimony was inadmissible

                                           -51-
under current law, and thus the district court should have excluded the conviction as
a § 3592(c)(4)-qualifying conviction. Second, he contends that he should have been
allowed to introduce evidence showing the 6192 victim did not suffer serious bodily
injury.
                        1. Reliability of the 6192 conviction


      Identification procedures, if impermissibly suggestive, violate Due Process.
Foster v. California, 394 U.S. 440, 442 (1969). This court will assume, without
deciding, that a constitutionally invalid state conviction could not be used as a §
3592(c)(4) predicate offense.16


       The Supreme Court holds that, even when a confrontation procedure is
suggestive, a conviction based in part on that witness’s testimony is not per se
unconstitutional; rather, a reviewing court applies five factors to determine whether
the witness’s trial testimony was improperly admitted. Neil v. Biggers, 409 U.S. 188,
199-200 (1972). See Williams v. Armtrout, 877 F.2d 1376, 1379-80 (8th Cir. 1989)
(applying the five Neil factors, after finding an impermissibly suggestive
identification). The Neil factors are:


      [1] the opportunity of the witness to view the criminal at the time of the
      crime, [2] the witness’ degree of attention, [3] the accuracy of the
      witness’ prior description of the criminal, [4] the level of certainty
      demonstrated by the witness at the confrontation, and [5] the length of
      time between the crime and the confrontation.


Neil, 409 U.S. at 199-200 (numbers added).

      16
         Simultaneous with this case, Rodriguez sought relief from the 6192 conviction
in Minnesota state court, alleging ineffective assistance of counsel and improper
identification techniques. The Minnesota Court of Appeals affirmed the denial of the
petition after the federal jury in this case returned its verdicts. Rodriguez v. State,
2006 WL 2530396 (Minn. Ct. App. Dec. 12, 2006) (unpublished).

                                         -52-
      In Neil, the rape victim-witness spent between 15 and 30 minutes with the
attacker, viewing his face under artificial light and moonlight. Id. at 194. She
provided police with a description of his approximate age, weight, height, and
complexion. Id. She reviewed 30-40 photographs of suspects, remarked that one
suspect had features similar to her attacker, but identified none. Id. at 195. Seven
months after the attack, police arranged a “show-up” identification session, where the
victim identified the habeas petitioner as the attacker. Id. At trial, she testified she
had “no doubt” about her identification. Id. & n.4.


       The Supreme Court reversed the lower courts’ grant of the habeas petition,
despite the impermissible show-up identification session. Id. at 200-01. The Court
noted that the victim, “a practical nurse by profession,” spent nearly half an hour with
the attacker. Id. Although she identified the attacker seven months after the
encounter, she made no intervening identifications, indicating that her “record for
reliability was . . . a good one.” Id. at 201. The Court found “no substantial
likelihood of misidentification,” and thus no Due Process violation. Id.


       Here, the victim, a portrait artist, spoke at close range with the attacker for one
minute, studying his face to determine if he was a former student. Four days after the
attack, she provided police with a detailed physical description, participating in a
suspect portrait sketch. Reviewing suspect photographs, she tentatively identified
Rodriguez as the attacker, made no other identifications, and then confirmed her
identification during the hypnosis session, which occurred twelve days after the
attack. Applying the Neil factors, this court concludes the 6192 conviction was not
based on a constitutionally impermissible identification.




                                          -53-
                2. Presenting evidence of the 6192 victim’s injuries


       Rodriguez next asserts he should have been permitted to present evidence that
the 6192 victim did not suffer serious bodily injury, citing Sumner v. Shuman, 483
U.S. 66 (1987). In Sumner, the Supreme Court invalidated a Nevada statute requiring
a death sentence when a prisoner commits a capital offense while serving a life
sentence. Id. at 78-79. The Court observed that a death penalty system must permit
“the sentencing authority to consider relevant mitigating circumstances pertaining to
the offense and a range of factors about the defendant as an individual.” Id. at 74.
Because the Nevada statute automatically imposed death, without any consideration
of mitigating factors, it was constitutionally defective. Id. at 85.


      Sumner provides no guidance here. The FDPA does not automatically impose
death sentences. The jury in this case had the choice of imposing a life term or death
sentence, and Rodriguez presented extensive mitigation evidence.


       Rodriguez also relies on a Tenth Circuit decision reversing a death sentence,
citing ineffective assistance of counsel, when the defense attorney failed to challenge
a prior conviction used as an aggravating factor. Battenfield v. Gibson, 236 F.3d
1215 (10th Cir. 2001). The Tenth Circuit granted the habeas petition because the
defense attorney failed to interview anyone, including the defendant, about mitigation
evidence, and presented no such evidence during the penalty phase. Id. at 1228-30.
In a footnote, the court observed that effective counsel might have uncovered
mitigating aspects of a prior crime, including possible self-defense and the influence
of alcohol. Id. at 1228 n.6.
      Battenfield is inapplicable here, since Rodriguez’s counsel introduced extensive
mitigation evidence, submitted 30 mitigating factors, and vigorously disputed the
government’s aggravating factors. The footnoted comment in Battenfield provides no


                                         -54-
support for Rodriguez, as the Tenth Circuit was suggesting that defense counsel
should have explored whether the facts of the earlier crime could have been viewed
sympathetically, not that counsel was deficient for failing to argue that the prior
conviction was itself unreliable.


      Rodriguez also contends that 18 U.S.C. § 3593(c) allows him to attack the
factual predicate of the 6192 offense. That statute provides, in part:


      The government and the defendant shall be permitted to rebut any
      information received at the hearing, and shall be given fair opportunity
      to present argument as to the adequacy of the information to establish the
      existence of any aggravating or mitigating factor, and as to the
      appropriateness in the case of imposing a sentence of death.


18 U.S.C. § 3593(c). Section 3593(c) entitles a defendant to receive “fair
opportunity” to challenge evidence introduced to prove an aggravating factor. “Fair
opportunity” is not unlimited opportunity. Rodriguez stipulated that the 6192 victim
suffered two stab wounds requiring medical attention, including stitches to close a
wound. This court concludes that a rational jury could find beyond a reasonable doubt
a serious bodily injury.


                        VII. Penalty-phase jury instructions


       Rodriguez challenges three penalty-phase jury-instruction rulings. “The district
court has broad discretion in formulating the jury instructions.” United States v.
DeMarce, 564 F.3d 989, 999 (8th Cir. 2009). “Reviewing the instructions as a whole,
this court affirms if they fairly and adequately submitted the issues to the jury.” Id.
at 999-1000 (quotations and citations omitted).


                                         -55-
                           A. Mitigating factors instruction


       Rodriguez contends the district court’s penalty-phase instructions erroneously
allowed jurors to disregard mitigating factors found by other jurors. The challenged
instruction states:


      Any juror persuaded of the existence of a mitigating factor must consider
      it in this case. Furthermore, any juror may consider a mitigating factor
      found by another juror, even if the first juror did not initially find that
      factor to be mitigating.


Rodriguez asserts this instruction erroneously directs each juror to consider only
mitigating factors found by that same juror.


       “The burden of establishing the existence of any mitigating factor is on the
defendant, and is not satisfied unless the existence of such a factor is established by
a preponderance of the information.” 18 U.S.C. § 3593(c). “A finding with respect
to a mitigating factor may be made by 1 or more members of the jury, and any
member of the jury who finds the existence of a mitigating factor may consider such
factor established for purposes of this section regardless of the number of jurors who
concur that the factor has been established.” Id. § 3593(d). “[T]he jury may consider
a mitigating factor in its weighing process so long as one juror finds that the defendant
established its existence by preponderance of the evidence.” Jones v. United States,
527 U.S. 373, 377 (1999), citing 18 U.S.C. § 3593(c), (d).


       Rodriguez’s challenge focuses on the word “initially” in the instruction, which
he contends directs jurors to consider only those mitigating factors they personally
find, rather than any mitigating factor found by another juror. Even if the word
“initially” standing alone were ambiguous, however, Rodriguez’s interpretation fails

                                          -56-
to account for the preceding clause, which directs that “any juror may consider a
mitigating factor found by another juror.” Read in its entirety, the instruction
accurately states the law. Cf. Paul, 217 F.3d at 999 (holding that jury instruction that
“each of you must weigh any mitigating factors that you individually find to exist”
was ambiguous because it not to explain whether Juror A could consider a mitigating
factor found by Juror B, but ambiguity did not establish plain error). The district court
did not abuse its discretion by submitting this instruction to the jury.


                            B. Death penalty not required


       Rodriguez requested penalty-phase jury instructions stating that (1) even if the
jury finds aggravating factors outweigh mitigating factors, a death sentence is not
required; and (2) a jury is never required to impose a death sentence. The FDPA
states, in part:


      [T]he jury . . . shall consider whether all the aggravating factor or factors
      found to exist sufficiently outweigh all the mitigating factor or factors
      found to exist to justify a sentence of death . . . . Based upon this
      consideration, the jury by unanimous vote . . . shall recommend whether
      the defendant should be sentenced to death, to life imprisonment without
      possibility of release or some other lesser sentence.


18 U.S.C. § 3593(e). The defendant “shall be sentenced to death if, after
consideration of the factors set forth in section 3592 in the course of a hearing held
pursuant to section 3593, it is determined that imposition of a sentence of death is
justified . . . .” Id. § 3591(a)(2). The district court must impose the sentence
recommended by the jury in the § 3593(e) process. Id. § 3594.




                                          -57-
      The district court instructed the jury:

             The process of weighing aggravating and mitigating factors
      against each other, or weighing aggravating factors alone, if you do not
      find mitigating factors, in order to determine the proper punishment is
      not a mechanical process. In other words, you should not simply count
      the number of aggravating and mitigating factors and reach a decision
      based on which number is greater; you should consider the weight and
      value of each factor.
             The law contemplates that different factors may be given different
      weights or values by different jurors. Thus, you may find that one
      mitigating factor outweighs all aggravating factors combined, or that all
      aggravating factors proved do not, standing alone, justify imposition of
      a sentence of death. If one of more of you so find, you must return a
      sentence of life in prison without the possibility of parole. Similarly,
      you may unanimously find that a particular aggravating factor
      sufficiently outweighs all mitigating factors combined to justify a
      sentence of death. You are to decide what weight or value is to be given
      to a particular aggravating or mitigating factor in your decision-making
      process.
             If you unanimously conclude that the aggravating factors found to
      exist sufficiently outweigh any mitigating factor or factors that any of
      you found to exist to justify a sentence of death, or in the absence of any
      mitigating factors, that the aggravating factors alone are sufficient to
      justify a sentence of death, and that therefore death is the appropriate
      sentence in this case, you must record your determination that a sentence
      of death shall be imposed on the Special Findings Form. If you
      determine that death is not justified, you must record your determination
      that defendant be sentenced to life imprisonment without the possibility
      of parole.

       This court addressed a similar challenge in United States v. Allen, 247 F.3d 741
(8th Cir. 2001), vacated on other grounds, 536 U.S. 953 (2002). There, this court
rejected the argument that the FDPA mandates a two-step decision-making process
— first, whether a sentence of death is justified and second, whether a sentence of
death should actually be imposed. Id. at 780. Instead, Allen interpreted the § 3593(e)
penalty deliberation process in light of § 3591(a)(2), which states that the defendant

                                         -58-
“shall be sentenced to death if, after consideration of the factors set forth in section
3592 in the course of a hearing held pursuant to section 3593, it is determined that
imposition of a sentence of death is justified . . . .” Id., quoting 18 U.S.C. §
3591(a)(2). “Mercy is not precluded from entering into the balance of whether the
aggravating circumstances outweigh the mitigating circumstances.” Id. at 781. “The
FDPA merely precludes the jury from arbitrarily disregarding its unanimous
determination that a sentence of death is justified.” Id.

        Here, the instructions require the jury to review all proposed factors, evaluate
their weight and value, and impose a sentence of death if the aggravating factors
sufficiently outweigh the mitigating factors. The instructions also explain the
converse — that a sentence of life imprisonment without possibility of parole is
required if the jury does not unanimously find that aggravating factors sufficiently
outweigh the mitigating factors. Rodriguez’s proposed instructions would, in
substance, graft the second step rejected in Allen onto the jury’s deliberation process:
after determining the balancing process mandates a sentence of death, the jury could,
in its discretion, elect not to actually impose death because death is never required.
The proposed instructions are inconsistent with the FDPA and Allen, and this court
finds no abuse of discretion in the district court’s ruling.



                                   C. Residual doubt


        Rodriguez argued that no evidence established where and when Sjodin died.
If he killed her in the Grand Forks mall parking lot, Rodriguez asserts, he never
kidnapped her, but instead transported her corpse across state lines. The guilt phase
instructions explained: “The victim is willfully transported in interstate commerce,
regardless of whether the victim was alive when transported across a State boundary,
if the victim was alive at the moment transportation began.” During the penalty phase,
the district court rejected a proposed instruction allowing the jury to consider “residual
doubt” about whether Sjodin was alive at the moment transportation began.

                                          -59-
       Rodriguez grounds his challenge on 18 U.S.C. § 3592(a), which permits the
jury to consider “any mitigating factor” when weighing a death sentence. “[T]he
Eighth and Fourteenth Amendments require that the sentencer . . . not be precluded
from considering, as a mitigating factor, any aspect of a defendant’s character or
record and any of the circumstances of the offense that the defendant proffers as a
basis for a sentence less than death.” Eddings v. Oklahoma, 455 U.S. 104, 110
(1982), quoting Lockett v. Ohio, 438 U.S. 586, 604 (1978) (plurality opinion).

      The Supreme Court has declined to require “residual doubt” instructions at
sentencing. In Franklin v. Lynaugh, Justice White, writing for four Justices,
explained:
      Our edict that, in a capital case, “‘the sentencer . . . [may] not be
      precluded from considering, as a mitigating factor, any aspect of a
      defendant’s character or record and any of the circumstances of the
      offense,’” Eddings v. Oklahoma, 455 U.S. 104, 110 (1982) (quoting
      Lockett [v. Ohio], 438 U.S. [586], at 604), in no way mandates
      reconsideration by capital juries, in the sentencing phase, of their
      “residual doubts” over a defendant’s guilt. Such lingering doubts are not
      over any aspect of petitioner’s “character,” “record,” or a “circumstance
      of the offense.” This Court’s prior decisions, as we understand them, fail
      to recognize a constitutional right to have such doubts considered as a
      mitigating factor.

Franklin v. Lynaugh, 487 U.S. 164, 174 (1988) (plurality opinion) (citations
omitted).

     Justice O’Connor’s concurring opinion in Franklin, joined by Justice
Blackmun, also doubts the constitutional basis of a “residual doubt” instruction.
     Our decisions mandating jury consideration of mitigating circumstances
     provide no support for petitioner’s claim because “residual doubt” about
     guilt is not a mitigating circumstance. We have defined mitigating
     circumstances as facts about the defendant’s character or background, or

                                       -60-
      the circumstances of the particular offense, that may call for a penalty
      less than death. “Residual doubt” is not a fact about the defendant or the
      circumstances of the crime. It is instead a lingering uncertainty about
      facts, a state of mind that exists somewhere between “beyond a
      reasonable doubt” and “absolute certainty.” Petitioner’s “residual doubt”
      claim is that the States must permit capital sentencing bodies to demand
      proof of guilt to “an absolute certainty” before imposing the death
      sentence. Nothing in our cases mandates the imposition of this
      heightened burden of proof at capital sentencing.

Id. at 188 (O’Connor, J., concurring) (citations omitted).

       Franklin addressed the constitutional claim in favor of a “residual doubt”
instruction, rather than an argument based on § 3592(a). The Justices’ reasons for
declining to recognize a constitutional rule apply with equal force the FDPA.
Residual doubt is not a mitigating circumstance of the defendant or of the offense.
Rather, residual doubt, if it exists, highlights the difficulty of ever proving anything
with complete certainty. Section 3592(a) does not require a district court to grant such
an instruction at sentencing, and the district court here did not abuse its discretion by
rejecting Rodriguez’s request.



                 VIII. Constitutional challenges to the death penalty



      Rodriguez raises several constitutional challenges to the federal death penalty.
This court reviews de novo constitutional challenges. May, 535 F.3d at 915.

      Rodriguez argues that the death penalty, as applied in federal cases, is
unconstitutional because the government seeks death in a higher percentage of cases
involving white victims than minority victims. See 18 U.S.C. § 3593(a) (authorizing
the government to seek capital punishment when “the attorney for the government

                                          -61-
believes that the circumstances of the offense are such that a sentence of death is
justified . . . .”).17

       The Supreme Court’s opinion in McCleskey v. Kemp, 481 U.S. 279 (1987),
controls Rodriguez’s challenge to the nationwide administration of the death penalty.
There, the Court stated “to prevail under the Equal Protection Clause, [a defendant]
must prove that the decisionmakers in his case acted with discriminatory purpose.”
Id. at 292.

       To prevail on a selective prosecution claim, Rodriguez must show (1) he was
singled out for prosecution while others similarly situated were not prosecuted for
similar conduct, and (2) the decision to prosecute him was based on an impermissible
motive such as race, religion, or an attempt by the defendant to secure other
constitutional rights. United States v. Huber, 404 F.3d 1047, 1054 (8th Cir. 2005)
(quotations and citation omitted). Rodriguez cites comments, by several
venirepersons who did not serve on the jury, indicating a distrust of Hispanics.
Venirepersons motivated by racial animus may not serve on a jury. Aldridge v.
United States, 283 U.S. 308, 314 (1931). Here, the venirepersons who made the
objectionable comments did not serve, and their comments do not show that the
government had a race-based motive for seeking the death penalty. This claim fails.

     Rodriguez also asserts that the Federal Death Penalty Act is unconstitutional.
The government charged aggravating factors in the indictment, to be found by the


      17
        A U.S. Attorney may not seek the death penalty without approval from the
Attorney General. United States Attorneys’ Manual § 9-10.040. Rodriguez cites
data from the Federal Death Penalty Resource Counsel Project showing that, between
2001 and 2007, the Attorney General authorized death penalty prosecutions in a
higher percentage of cases involving white female victims than cases with white male
victims or nonwhite victims. See Declaration of Kevin McNally regarding the
Gender and Race of Victims in Federal Capital Prosecutions since 2000 (2007).

                                        -62-
jury, complying with Ring v. Arizona, 536 U.S. 584, 609 (2002). Since the FDPA
does not specifically provide that aggravating factors can be charged in an indictment,
Rodriguez maintains the FDPA is unconstitutional under Ring. This argument is
foreclosed by precedent. United States v. Purkey, 428 F.3d 738, 748 (8th Cir. 2005).

        Finally, Rodriguez argues the indictment was constitutionally defective because
it failed to include the non-statutory aggravating factor submitted to the jury. This
court rejected a similar claim in Purkey, concluding that because non-statutory
aggravating factors do not increase the maximum eligible penalty, they need not be
included in the indictment returned. “Non-statutory aggravating factors do not
increase the maximum punishment to which a defendant is subject.” Id. at 749.
“They are neither sufficient nor necessary under the FDPA for a sentence of death.”
Id.

       Rodriguez distinguishes Purkey, a Fifth Amendment challenge, by basing his
argument on United States v. Blakely, 542 U.S. 296 (2004), which holds that the Sixth
Amendment prohibits a judge from finding facts that raise the maximum penalty
beyond that authorized by the jury’s verdict. Id. at 301. “[T]he relevant ‘statutory
maximum’ is not the maximum sentence a judge may impose after finding additional
facts, but the maximum he may impose without any additional findings.” Id. at 303-
04.

       Blakely is consistent with Purkey’s conclusion that non-statutory aggravating
factors need not be in the indictment. In an FDPA case, once the jury finds a statutory
aggravating factor, it can impose death without any additional findings. Although
non-statutory aggravating factors may alter the calculus of death penalty deliberations,
they do not raise the maximum authorized penalty, and therefore do not violate the
Sixth Amendment, as interpreted by Blakely.



                                         -63-
                                          IX.


      The judgment of the district court is affirmed.


MELLOY, Circuit Judge, concurring in part and dissenting in part.

     I concur in all of the majority’s thorough opinion except Section V, ante at 29-
41. I would hold that several errors in the government’s penalty-phase closing
arguments resulted in cumulative prejudice requiring a new penalty-phase trial.

                                           I.

       In reaching this conclusion, I do not take lightly the jury’s finding of several
serious aggravating factors, the extreme violence of the crimes against Dru Sjodin, or
the overwhelming evidence of the defendant’s guilt. However, we must ensure that
jurors have been allowed to serve their proper role with full consideration of all
relevant factors and full opportunity to exercise the discretion vested solely in their
hands. When assessing prejudice in this context we must keep in mind the unique
nature of the discretion vested in the capital sentencing jury and the importance of this
discretion in the weighing function the jury performs. See Zant v. Stephens, 462 U.S.
862, 874–79 (1983).

      The majority finds at least two penalty-phase errors but holds them, individually
and cumulatively, to have been non-prejudicial. These errors include: the
government’s mischaracterization of the law in its statement to the jury that the death
penalty was required to punish the defendant for the murder because a life sentence
punished only the kidnapping, ante at 32–33, and the government’s improper



                                          -64-
denigration of the defense as trying “to sell” something to the jury, ante at 36–37. I
agree with the majority to the extent it found error as to these two issues.

       I would hold these errors to be more serious than does the majority. In addition,
I would hold that the government improperly appealed to passion and emotion through
its “Golden Rule” argument in which it inappropriately claimed to speak for the victim
and asked the jurors to put themselves in the place of the victim. Further, I would
hold that the government improperly argued that mitigating factors were irrelevant in
the absence of a nexus between the factors and either the seriousness of the offense
or the defendant’s ability to form the necessary mens rea. Finally, I would hold that
the curative actions were insufficient to correct these errors such that the cumulative
effect of these errors resulted in prejudice to the defendant.

                         II. Mischaracterization of the Law

       Regarding the government’s mischaracterization of the law, I find the error
more substantial than does the majority. The government argued to the jury that a
death sentence was necessary to provide additional punishment beyond the penalty
that would have resulted from a kidnapping alone. Initially, the government argued
that the defendant “could” receive a life sentence for the kidnapping alone, ante at 32.
After the district court sustained an objection to the statement cited by the majority,
the government immediately continued in its improper line of argument, stating:

      Prison is what Alfonso Rodriguez knows. Prison is what he’s asking for,
      but death row is what he has earned, and a sentence of death is what this
      defendant’s intentional aggravated crimes call for under the law of the
      United States. A prison sentence punishes the kidnapping alone.




                                         -65-
(Emphasis added). The defense again objected, and the court again sustained the
objection. In addition, in rebuttal, the government revisited this improper line of
argument, stating:

      Let the defendant know that these heinous, cruel, depraved torturous
      factors in this intentional murder will not be treated as a freebie for
      which there is no extra punishment on top of what he would have gotten,
      as [defense counsel] said at the end of the first phase of this trial. Tell
      Alfonso Rodriguez that no matter what he thought as Dru Sjodin
      desperately needed mercy, no matter what he thought, Dru Sjodin was
      not a freebie.

        Taken in context with the other statements, I am left with the firm impression
that the government misinformed the jury regarding the unavailability of a term of
years for a non-fatal kidnapping offense, necessarily bolstering the impression that the
death penalty was the only available means to impose a punishment for the murder.
In fact, kidnapping alone could have resulted in “imprisonment for any term of years
or for life.” 18 U.S.C. § 1201(a). Punishment for a kidnapping resulting in the death
of any person is “death or life imprisonment.” Id. The defendant’s murder of Sjodin,
then, eliminated the possibility of a term of years and placed defendant in jeopardy for
the death penalty. As such, it was a mischaracterization of the law to tell the jury that
the death penalty was necessary to punish the defendant for the murder as contrasted
with a non-fatal kidnapping.

       Although I find it unnecessary to address the prejudice flowing from this single
error, I note that the government returned repeatedly to a theme of duty throughout
closing, telling the jury, effectively, that they would not be carrying out their duty if
they failed to return a death penalty. See Caldwell v. Mississippi, 472 U.S. 320, 341
(1985) (holding that it is improper to lead the jury to believe that they lack discretion
and to minimize the jury’s sense of responsibility for imposing the death sentence);
see also Weaver v. Bowersox, 438 F.3d 832, 840 (8th Cir. 2006) (“Describing jurors

                                          -66-
as soldiers with a duty eviscerates the concept of discretion afforded to a jury as
required by the Eighth Amendment.”). In addition, the government referred
repeatedly to claims that “the law” or “the law of the United States” required the jury
to impose the death penalty. Coupled with such statements, a mischaracterization of
the death penalty as the only potential way to distinguish between punishment for the
kidnapping offense alone and punishment for the murder held great potential to
mislead the jury.

                           III. Denigration of the Defense

       Regarding the denigration of the defense, I would not apply mere plain error
review to assess the propriety of the latter of the government’s statements. In closing
arguments, the defense made at least twelve objections to statements by the
government. The court clearly sustained eight of those objections, expressly
overruled two of the objections, and made general statements of instruction to the
jurors as to the remaining objections. Even as to the latter of these rulings, the court
appeared to acknowledge the impropriety in the government’s statements, saying,
“The intent factors have in fact been found, I suggest you move on” and instructing
the jury to disregard statements inconsistent with the instructions and to apply the law
as provided by the court.18 In addition, statements from the government at sidebar
suggested that the court had admonished the attorneys prior to closing arguments,
telling them to keep objections to a minimum. The government’s closing argument

      18
        Twelve objections was the total number of objections, not merely objections
directed at denigrating statements. Also, at least one of these overruled objections
arguably should have been sustained. The government stated, “The issue of
punishment for the defendant is not an issue of how it affects his family, not under the
law.” Along with the other nexus-requirement arguments that the government
asserted, as discussed below, I would interpret this statement to be a claim by the
government that jurors were not to consider impact on the defendant’s family
members as a mitigating factor.

                                         -67-
and rebuttal filled only about fifty-three pages, include several lengthy on-record
sidebar discussions. In this context, I would hold that the defense more than
adequately preserved its objections to the government’s statements as related to each
issue raised herein, even if the defense failed to object as to every individual statement
that it referenced in the motion for a new trial.

       As quoted above, the government described the defense as trying to “sell”
something to the jury. The government also referred to the “nature of the case in
mitigation” as being “put it up, hope it sticks,” and referred specifically to an expert’s
opinion as “utter nonsense in a court of law.” Finally, the government disparaged
defense counsel’s integrity with reference to a particular argument, stating, “Why
mention it then? Just another cloud to blast up into the air hoping that no one is going
to notice.” As in United States v. Holmes, 413 F.3d 770, 775 (8th Cir. 2005), I would
hold these statements to be improper because they “encourage the jury to focus on the
conduct and role” of the defense team rather than the evidence, and because the
inflammatory nature of the statements was designed to anger the jury through general
denigration of the defense. Id. Such tactics improperly inject emotion into the
deliberation process rather than aid the jury in its assessment of evidence. Further,
reference generally to the “nature of the case in mitigation” suggests broader
knowledge, experience and expertise by the government in such matters. Such an
argument phrased in general term risks pulling the jury outside the facts of the case.
It “carries with it the imprimatur of the Government and may induce the jury to trust
the Government’s judgment rather than its own view of the evidence.” United States
v. Young, 470 U.S. 1, 18–19 (1985).

       Again, I find it unnecessary to assess prejudice related to this error in isolation.
Rather, I would view the impact of these improper statements in light of the several
errors addressed herein.




                                           -68-
                                   IV. Golden Rule

        Regarding the government’s claim to speak for the victim, I find more than an
improper argument unsupported by evidence, ante at 38–40. I agree with the majority
that “it is improper to ask jurors to put themselves in the place of the victim.” Roberts
v. Delo, 205 F.3d 349, 351 (8th Cir. 2000). I also agree with the majority’s statement
that “a prosecutor’s brief claim to ‘speak for’ a victim is improper if, in the context
of surrounding statements, the comment appeals excessively to jurors’ emotions.”
Ante at 39. I depart with the majority, however, as to its view of the surrounding
statements and the context as a whole in this case. The government’s surrounding
statements directly solicited emotional response and appealed to jurors’ fears and
prejudices. The context as a whole included all of the errors discussed herein, several
designed to elicit emotional rather than deliberative consideration, and others to
obfuscate the relevance and value of mitigating factors. I again find it unnecessary
to assess this error in isolation; rather, I would take a broader view of the relevant
context in assessing the extent to which such a statement appeals to jurors’ emotions,
and I have difficulty discounting the impact of the government’s statements.

                               V. Nexus Requirement

       Finally, and perhaps most importantly, I would hold that the government
improperly argued that there needed to be a nexus between mitigation evidence and
the offense and that the instructions were insufficient to cure this error. This error
resulted in a reasonable probability that one or more “jurors believed themselves
precluded from considering relevant mitigating evidence.” United States v. Paul, 217
F.3d 989, 1000 (8th Cir. 2000). Viewed cumulatively with the other errors, I would
find prejudice sufficient to require the granting of the motion for a new penalty-phase
trial.




                                          -69-
       Supreme Court precedent is clear: there is no nexus requirement between
mitigating factors and the severity of the crime or the future dangerousness of the
defendant, and it is reversible error to preclude the jury from considering a mitigating
factor. See Abdul-Kabir v. Quarterman, 550 U.S. 233, 246 (2007) (“[S]entencing
juries must be able to give meaningful consideration and effect to all mitigating
evidence that might provide a basis for refusing to impose the death penalty on a
particular individual, notwithstanding the severity of his crime or his potential to
commit similar offenses in the future.”). That having been said, it is permissible for
a prosecutor to argue to a jury that, in the jury’s weighing of factors, the jury may
accord any given factor “little or no weight.” See United States v. Johnson, 495 F.3d
951, 978 (8th Cir. 2007) (“[A]s long as the jurors are not told to ignore or disregard
mitigators, a prosecutor may argue, based on the circumstances of the case, that they
are entitled to little or no weight.”); Paul, 217 F.3d at 1000 (“There is only a
constitutional violation if there exists a reasonable likelihood that the jurors believed
themselves precluded from considering relevant mitigating evidence.”).

       Here, the government did more than merely tell the jury that it could elect to
give mitigating factors little or no weight. The government, over strenuous objections
from defense counsel and through a contentious instruction-selection process,
obtained permission to argue the concept of mitigating factors as involving three
distinct questions: (1) has the defendant proven the factor; (2) does the factor, in fact,
mitigate in the present case, i.e., is it relevant in this case; and (3) what weight should
the jurors give the factor. This framework, in the abstract, is unobjectionable, and the
district court properly determined prior to the selection phase that the government
could argue to the jury that any given factor was not relevant “in this case.”

      The error arises because, against the backdrop of this framework, the
government did not merely tell the jury that it could find factors not relevant or accord
them little or no weight. Rather, the government gave the jury its own definition of
relevancy in terms of a nexus between the factor and the severity of the offense or the

                                           -70-
defendant’s ability to formulate the necessary mens rea. In addition, the government
went even further, obfuscating the court’s instructions by telling the jurors expressly
that the court was not going to define relevancy. Simply put, it would have been
permissible for the government to inform jurors that they need not find factors
relevant, but the government in this case incorrectly defined relevancy for the jury and
mischaracterized the instructions as failing to define relevancy.

       To properly analyze arguments regarding the introduction of a nexus
requirement, it is necessary to discuss the government’s statements, as set out in detail
below. It is also necessary to consider the court’s response to objections concerning
those statements, the relevant jury instructions, and the resultant effect that the
instructions, the government’s statements, and the court’s curative actions, together,
would have had on the jurors’ understanding of how they were to assess mitigating
evidence.

       The government stated in its selection-phase opening statement that “the issue
of punishment for the defendant is not an issue of how it affects his family, not under
the law.” The defendant objected, but the court overruled the objection, calling the
statement argument and telling the jury that he had instructed them as to what
mitigating factors are alleged and directing the jury to take counsel’s argument “in
light of the instructions.” A defendant’s possible value to other human beings and the
impact of the defendant’s execution on the defendant’s family members are without
question valid mitigating factors. The jury should have been so instructed in light of
the government’s improper statement. Smith v. Texas, 543 U.S. 37, 45 (2004)
(vacating a death sentence where a jury was not permitted to fully consider mitigation
evidence and stating, “Because petitioner’s proffered evidence was relevant, the
Eighth Amendment required the trial court to empower the jury with a vehicle capable
of giving effect to that evidence.”).



                                          -71-
      Later the government stated that the defendant had

      the burden of proof . . . the burden of relevance when it comes to these
      proposed mitigators . . . . Also, the information has to be shown that the
      information mitigates in this case. Whether proven or not, does it
      mitigate, tend to lessen the severity in this case? A Defense proposal for
      mitigation or mitigation that you find is only qualified to go on the
      decision scale if you answer yes for both of those mitigation questions,
      and then there’s a third issue, what weight do you want to give it? If
      either of those first two is not proven, either factually or that it mitigates,
      then you don’t have to give further consideration to that proposed factor.

(Emphasis added). The government continued in its argument, the defendant
objected, and the court correctly sustained the objection. As discussed below, I
believe more corrective action was required because I find it impossible to interpret
this statement as anything but a nexus requirement as prohibited by Abdul-Kabir, 550
U.S. at 246.

      Soon thereafter, the following exchange took place in front of the jury:

      Government: With regard to the test for what is and is not a mitigating
      factor, it is on this second determination, the matter of does it mitigate
      in this case, that the defendant’s mitigating factors fail most obviously
      right down the line. The decision on what is mitigation in this case is up
      to you, ladies and gentlemen. And while the court will not tell you how
      to determine what is or is not mitigating in this case, the United States
      further submits that this can and should be one of your tests for what is
      mitigating. Does the factor explain what the defendant did to Dru Sjodin
      or reduce the defendant’s responsibility?

      Defense Counsel: Your Honor, I’m going to object. First part of that is
      incorrect.

      Court: Once again, I will remind the jury that I have instructed you on
      the law that applies to this case. If there is any statement made by any

                                           -72-
      party that is inconsistent with the statements that I have given, you
      should disregard them and apply the law as I have given it to you.

(Emphasis added).

      This exchange prompted a lengthy sidebar discussion during which defense
counsel stated, “The court has to do more, frankly, than just saying, frankly, you’ve
heard what I said. That isn’t correct, and that objection should have been sustained.
I’m sorry. You can’t argue things that are not the law.” At the end of the lengthy
sidebar discussion, the court ultimately sustained the objection, albeit outside of the
presence of the jury. Again, it was correct to sustain the objection, but in this
instance, the jury did not hear that the court sustained the objection. And again, I
believe more curative action was needed.19




      19
        During the sidebar, the court provided a clear articulation of the error in the
government’s argument and made a statement that, if made to the jury, would have
gone a long way towards mitigating the impact of the government’s error. Outside the
presence of the jury the court stated:

      As I read what was actually said, it does appear to me that the
      government has indicated that the appropriate test ought to be whether
      or not something explains or in some manner or fashion—I can’t
      remember the exact word—the crime. It strikes me one of the problems
      is not all mitigating factors actually go—the mitigation may not lie in
      explaining the crime itself. I mean, some mitigation goes to explain the
      nature of the defendant’s character. And if you look at what the statute
      provides for is that if they were to take this to some sort of a legal test
      and apply it to every one of the mitigators, it wouldn’t be appropriate.
      All right? And I think that’s clear. Now I’ve told the jury what I believe
      they ought to do. I think you should leave this argument. I believe that
      as it lays in that it’s right on the edge and their are problems with [it].

(Emphasis added).

                                         -73-
       Later, notwithstanding the court’s comments during the sidebar, the government
again argued that the jury had to find a nexus requirement, urging the jury not to find
factors mitigating if they did not bear upon the offense. In reference to a series of
factors that the defendant had alleged as mitigating factors, the government stated:

      Perhaps these factors would mitigate the defendant getting into a fistfight
      with one of the people who wronged him long ago, but what could it
      have to do with a 22-year-old girl the defendant spotted in a mall, lusted
      after, kidnapped, assaulted and raped, and finally killed on November
      22nd, 2003?

       Finally, extending the theme that mitigating factors had to have some nexus to
the crime, the defendant’s mens rea for the crime, or his ability to control his criminal
urges, the prosecutor stated:

      If you decide that some of the proposed factors are proven factually, they
      do not mitigate we argue to you in this case because they do not
      influence the defendant’s ability to choose, and therefore, choose
      differently. You get to choose if they mitigate.

(Emphasis added).

       Regarding objections and curative actions, the defendant did not object after
every one of the government’s statements quoted above. The defendant did, however,
object to the government’s pursuit of this argument prior to the sentencing phase, after
several government statements, and during the lengthy sidebar. In the context of the
closing argument in this case, then, I would hold that the defendant more than
adequately preserved and articulated his objection to the government’s attempt to
impose a nexus requirement. As such, I consider it appropriate to consider all of the
statements quoted above in assessing prejudice.




                                          -74-
        As noted, the district court’s repeated curative action following the defendant’s
objections was an oral admonition telling the jury to disregard any statements contrary
to the jury instructions. I view the instructions, while correct statements of law, as not
sufficient to negate the government’s articulation of a nexus requirement. The final
instruction regarding the weighing of mitigating and aggravating factors required the
jury to make findings as to whether mitigating factors had been proven and weigh any
such mitigating factors to make a determination as to “whether or not the
circumstances in this case justify a sentence of death.” See Sentence Selection Phase
Final Instruction No. 4. This final instruction expressly referenced a preliminary
instruction that provided, “A mitigating factor is any aspect of a defendant’s character
or background, any circumstance of the offense in question, or any other relevant fact
or circumstances that might indicate that the defendant should receive a sentence of
life imprisonment, without the possibility of parole instead of a death sentence.”
See Sentence Selection Phase Preliminary Instruction No. 2.20 In the absence of
prosecutorial misstatements, then, the instructions properly provided a broad
definition for mitigating factor.

       The instructions, while sufficient in the abstract, were not sufficiently clear to
aid the jury in properly rejecting a nexus requirement. The standard set forth by the
Supreme Court requires relief if there is a reasonable likelihood that the jury believed
it could not consider a mitigator. See Buchanan v. Angelone, 522 U.S. 269, 276
(1998) (“Our consistent concern has been that restrictions on the jury’s sentencing

      20
         I suggest a better instruction would inform the jury expressly that no nexus is
required, i.e., that aspects of the defendant’s character or background or any other
relevant fact or circumstance need not be related in any manner to the crime. That
having been said, this preliminary instruction, again, is consistent with the model
instruction on this point and does not contain language affirmatively suggesting the
presence of a nexus requirement. See Eighth Circuit Model Death Penalty Instruction
No. 12.09. And the question before the court is not the sufficiency of the instruction
in the articulation of the law, but the sufficiency of the instruction, standing alone, to
serve as the sole curative statement against the government’s repeated misstatements
of the law.
                                          -75-
determination not preclude the jury from being able to give effect to mitigating
evidence. . . . [T]he standard for determining whether jury instructions satisfy these
principles [is] whether there is a reasonable likelihood that the jury has applied the
challenged instruction in a way that prevents the consideration of constitutionally
relevant evidence.” (internal citation omitted)). I find in the present case more than
“a reasonable likelihood” that the government’s statements effectively eliminated
from the jury’s consideration those mitigators that did not satisfy an improper-nexus
requirement as to the severity of the offense or the defendant’s ability to form the
necessary mens rea. In effect, the government set up an artificial barrier limiting what
the jury could consider to be relevant mitigation evidence, and at no time was the jury
told that the government’s statements were incorrect statements of law.

                              VI. Cumulative Prejudice

       Unlike a habeas case or other collateral attack where a defendant must use
ineffective-assistance claims as gateway arguments to get claims before the federal
court, this is a direct appeal. As such, we may consider the cumulative impact of the
government’s statements, and there is no requirement that we consider each error or
government misstatement separately when assessing impact on the jury. Compare
Middleton v. Roper, 455 F.3d 838, 851 (8th Cir. 2006) (“We repeatedly have
recognized a habeas petitioner cannot build a showing of prejudice on a series of
errors, none of which would by itself meet the prejudice test.” (internal quotation
omitted)) with Holmes, 413 F.3d at 774–75 (8th Cir. 2004) (remanding for a new trial
based on cumulative error).

      Here the nexus-requirement error, and to an extent the mischaracterization of
the possible penalty for a non-fatal kidnapping, are qualitatively different than the
Golden Rule and denigration errors. The former two may prejudice the defendant
through obfuscation of the legal standards whereas the latter may prejudice the
defendant by inflaming the jury. Still, I believe cumulative effect is apparent. As

                                         -76-
already noted, relief is warranted if there is a reasonable probability that one or more
jurors believed themselves “precluded from considering relevant mitigating evidence.”
Paul, 217 F.3d at 1000. The nexus-requirement error, standing alone, provides the
defendant with a strong argument for relief in this case. To reject the defendant’s
claims of prejudice as to this issue, it would be necessary to presume the application
of a level of skill and analysis not typically demanded of jurors and not appropriate
in the context a capital trial. When viewed in light of the inflammatory statements
designed to steer the jurors away from reasoned deliberation and towards emotional
reaction, and when viewed against the claims of duty and the statement that a life
sentence would punish only the kidnapping and make the murder “a freebie,” I view
the proper rejection of a nexus requirement to be a difficult, confusing, and likely
unattainable task for jurors untrained in legal analysis. As such, I am firmly
convinced of the reasonable probability that one or more jurors failed to appreciate the
full spectrum of available mitigating factors and the full spectrum of discretion that
they were entitled to exercise.

      I would vacate the death sentence and remand for further proceedings.
                      ______________________________




                                         -77-